--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Execution Version

INVESTMENT NUMBER 29492

     Equity and Warrant
Subscription Agreement

between

     ARGENTEX MINING CORPORATION

and

INTERNATIONAL FINANCE CORPORATION

September 24, 2010

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

- 1 -

TABLE OF CONTENTS

ARTICLE I DEFINITIONS AND INTERPRETATION 1      SECTION 1.01. DEFINITIONS 1    
 SECTION 1.02. INTERPRETATION 6      SECTION 1.03. ANNEXES/SCHEDULES 7    
ARTICLE II SUBSCRIPTION 7          SECTION 2.01. SUBSCRIPTION FOR PURCHASED
SHARES AND WARRANTS 7      SECTION 2.02. ACCEPTANCE 7      SECTION 2.03.
ADJUSTMENTS. 7     ARTICLE III CLOSING ARRANGEMENTS 8      SECTION 3.01. CLOSING
OF SUBSCRIPTION. 8      SECTION 3.02. WARRANTS AND PURCHASED SHARES. 8    
 SECTION 3.03. CANCELLATION BY IFC 8     ARTICLE IV REPRESENTATIONS AND
WARRANTIES 9      SECTION 4.01. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. 9
     SECTION 4.02. SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF THE COMPANY. 14
     SECTION 4.03. REPRESENTATIONS AND WARRANTIES OF IFC. 14     ARTICLE V
CONDITIONS OF CLOSING 17      SECTION 5.01. CONDITIONS PRECEDENT 17      SECTION
5.02. CONDITIONS FOR IFC’S BENEFIT 18      SECTION 5.03. CONDITIONS FOR THE
BENEFIT OF THE COMPANY 18      SECTION 5.04. PERIOD FOR SATISFACTION OF THE
CONDITIONS PRECEDENT. 19      SECTION 5.05. CLOSING 19     ARTICLE VI COVENANTS
19      SECTION 6.01. COVENANTS BY THE COMPANY. 19     ARTICLE VII GENERAL 22  
   SECTION 7.01. ENUREMENT. 22      SECTION 7.02. NOTICES. 22      SECTION 7.03.
PRE-EMPTIVE RIGHT 22      SECTION 7.04. ASSIGNMENT. 22      SECTION 7.05.
EXECUTION IN COUNTERPART 23      SECTION 7.06. SEVERABILITY 23      SECTION
7.07. GOVERNING LAW. 23      SECTION 7.08. TIME 23      SECTION 7.09. ENTIRE
AGREEMENT. 23      SECTION 7.10. AMENDMENTS AND WAIVERS 23      SECTION 7.11.
TIME OF ESSENCE 23


--------------------------------------------------------------------------------

     EQUITY AND WARRANT
SUBSCRIPTION AGREEMENT

THIS AGREEMENT made as of the 24th day of September, 2010 (this “Agreement”).

BETWEEN:

ARGENTEX MINING CORPORATION, a corporation existing under the laws of Delaware,
and having its head office at 602-1112 West Pender Street, Vancouver, British
Columbia, V6E 2S1, Canada (the “Company”);

AND:

INTERNATIONAL FINANCE CORPORATION an international organization established by
agreement among its member countries having an office at 2121 Pennsylvania
Avenue N.W., Washington, District of Columbia 20433, U.S.A. (“IFC”).

WHEREAS:

1)

The Company is a junior mining company with significant holdings in the
Patagonia region of Argentina, through its wholly-owned subsidiary, SCRN
Properties Ltd.

    2)

The Company intends to raise additional equity to fund ongoing exploration of
its projects in Argentina, including its polymetallic Pinguino project. To that
end, the Company has agreed to issue to IFC, and IFC has agreed to acquire
10,804,706 Units (as defined below) from the Company pursuant to the terms and
conditions of this Agreement.

     NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
premises, covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
both parties, the parties hereby covenant and agree as follows:

ARTICLE I
DEFINITIONS AND INTERPRETATION

Section 1.01.Definitions

In this Agreement, unless the context otherwise requires:

“Accounting Principles” means U.S. generally accepted accounting principles;

“Affiliate(s)” means with respect to any Person, any Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, that specified Person (for purposes of this
definition, “control” means the power to direct the management or policies of a
Person, directly or indirectly, whether through the ownership of shares or other
securities, by contract or otherwise; provided that the direct or indirect
ownership of fifty per cent (50%) or more of the voting share capital of a
Person is deemed to constitute that Person an Affiliate, and “controlling” and
“controlled” have corresponding meanings);

“Agreement” means this equity and warrant subscription agreement and the annexes
and schedules hereto;

--------------------------------------------------------------------------------

- 2 -

“Annual Monitoring Report” means the annual monitoring report substantially in
the form attached as Schedule 3 hereto setting out the specific social,
environmental and developmental impact information to be provided by the Company
in respect of the Projects and any Future Projects, as such form of Annual
Monitoring Report may be amended or supplemented from time to time with IFC’s
prior written consent;

“Applicable S&E Law” means all applicable statutes, laws, ordinances, rules and
regulations of Canada, Argentina and any other jurisdictions where the Company
has, or may have in the future, Projects or Future Projects, including without
limitation, licenses, permits or other Authorizations setting standards
concerning environmental, social, labor, health and safety or security risks of
the type contemplated by the Performance Standards, or imposing liability for
the breach thereof;

“Authority” and “Authorities” means any (i) supranational, multinational,
federal, national, provincial, state, regional, municipal, local or other
government, governmental or public department, ministry, central bank, court,
tribunal, arbitral body, commission, commissioner, board, bureau or agency
having jurisdiction over the Company, any Project or any Future Project, (ii)
subdivision, agent, commission, board or authority of any of the foregoing,
(iii) quasi-governmental or private body, including any tribunal, commission,
stock exchange (including the TSXV and the OTC Bulletin Board), regulatory
agency or self-regulatory organization exercising any regulatory, expropriation
or taxing authority under or for the account of the foregoing and which has
jurisdiction over the Company, any Project or any Future Project;

“Authorizations” means any consent, registration, filing, agreement,
notarization, certificate, license, approval, permit, authority or exemption
from, by or with any Authority, whether given by express action or deemed given
by failure to act within any specified time period and all corporate, creditors’
and shareholders’ approvals or consents;

“BC Act” means the Securities Act (British Columbia) R.S.B.C. 1996, c. 418, as
amended;

“Business Day” means any day which is not a Saturday, a Sunday or a day observed
as a holiday under the laws of British Columbia or New York;

“Canadian Securities Authorities” means the British Columbia Securities
Commission and the Alberta Securities Commission;

“Canadian Securities Laws” means the applicable securities laws of the Provinces
of Alberta and British Columbia and the regulations and rules made and forms
prescribed thereunder together with all applicable published rules, policy
statements, orders, rulings and notices of the Canadian Securities Authorities;

“CAO” means the Compliance Advisor Ombudsman, the independent accountability
mechanism for IFC that impartially responds to environmental and social concerns
of affected communities and aims to enhance outcomes;

“CAO’s Role” means:

  (i)

to respond to complaints by persons who have been or are likely to be directly
affected by the social or environmental impacts of IFC projects; and

        (ii)

to oversee audits of IFC’s social and environmental performance, particularly in
relation to sensitive projects, and to ensure compliance with IFC’s social and
environmental policies, guidelines, procedures and systems;

“Closing” means the completion of the issue and delivery by the Company and the
acquisition by IFC of the Purchased Shares and the Warrants comprising the Units
purchased pursuant to Section 2.01 of this Agreement;

--------------------------------------------------------------------------------

- 3 -

“Closing Date” means the day which is the tenth (10th) Business Day after (i)
the date of the fulfillment by the Company of the conditions set forth in
Section 5.01 of this Agreement and (ii) the date of the fulfillment by the IFC
of the conditions set forth in Section 5.03 of this Agreement, or such other
date as may be agreed to by the parties hereto;

“Closing Time” means 1:30 p.m. (Vancouver time) on the Closing Date or such
other time on the Closing Date as the Company and IFC may agree;

“Coercive Practice” has the meaning ascribed to it in Annex A;

“Collusive Practice” has the meaning ascribed to it in Annex A;

“Company Agreements” means the material written and oral agreements to which the
Company or a Affiliate is a party or to which any of their properties are
subject;

“Corrupt Practice” has the meaning ascribed to it in Annex A;

“Cut-off Date for Subscription” means October 25, 2010 or such later date as may
be agreed to by the Company and IFC subject to the approval of TSXV, as
required;

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval System.

“Environmental Guidelines” means the World Bank Group Environmental, Health, and
Safety Guidelines (April 2007) and Environment, Health and Safety Guidelines for
Mining (December 2007) copies of which have been delivered to, and receipt of
which has been acknowledged by, the Company;

“Environmental and Social Action Plan” or “ESAP” means the plan agreed to by the
Company and IFC and made available to the public from May 28, 2010, a copy of
which is attached hereto as Schedule 4. The ESAP sets out specific social and
environmental measures to be undertaken by the Company to enable the Projects
and any Future Projects to be explored and developed in compliance with the
Performance Standards. The ESAP may be amended or supplemented from time to time
if mutually agreed in writing by IFC and the Company;

“Environmental and Social Review Summary” means the Company’s Environmental and
Social Review Summary dated May 28, 2010;

“Equity Securities” means the Shares and any other capital stock, equity
interest or other ownership interest or profit participation or similar right
with respect to the Company, including without limitation, any partnership or
membership interest, any stock appreciation, phantom stock or similar right or
plan, and any note or debt security having or containing equity or profit
participation features, or any option, warrant or other security or right which
is directly or indirectly convertible into or exercisable or exchangeable for
any other Equity Securities of the Company;

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended;

“Exercise Price” has the meaning ascribed thereto in the Warrant Certificate;

“Financial Year” means the accounting year of the Company commencing each year
on February 1 and ending on the following January 31, or such other period as
the Company from time to time designates as its accounting year;

“Fraudulent Practice” has the meaning ascribed to it in Annex A;

--------------------------------------------------------------------------------

- 4 -

“Future Operations” means any operations, exploration activities and facilities
that the Company and its Subsidiaries may engage in from and after the Closing
Date (including the design, construction, exploration, operation, maintenance,
management and monitoring, as applicable, of the Company’s mining properties),
excluding the Operations;

“Future Projects” unless specified otherwise means all of the mineral
exploration, development and exploitation activities that the Company and its
Subsidiaries may engage in from and after the Closing Date, excluding the
Projects;

“HSEC Policy” means the document on the Company’s health, safety, environment
and community development policies entitled “Health, Safety, Environment and
Community (HSEC) Policy” to be developed by the Company and approved by IFC
pursuant to the Environmental and Social Action Plan;

“Lien” means any mortgage, pledge, charge, assignment, hypothecation, security
interest, title retention, preferential right, trust arrangement, right of
set-off, counterclaim or banker’s lien, privilege or priority of any kind having
the effect of security, any designation of loss payees or beneficiaries or any
similar arrangement under or with respect to any insurance policy or any
preference of one creditor over another arising by operation of law;

“Material Adverse Change” means any one or more changes, events or occurrences,
and “Material Adverse Effect” means any state of facts, which, in either case,
either individually or in the aggregate, are, or would reasonably be expected to
be, material and adverse to (i) the business, operations, results of operations,
assets, liabilities, obligations or financial condition of the Company and its
Subsidiaries, on a consolidated basis, (ii) the implementation of the
transactions contemplated in this Agreement, or (iii) the ability of the Company
and its Subsidiaries to comply with any of their respective obligations under
this Agreement or the Permits;

“Obstructive Practice” has the meaning ascribed to it in Annex A;

“Offering” means the offering by the Company of the Purchased Shares and the
Warrants comprising the Units by way of private placement pursuant to this
Agreement;

“Operations” means the existing operations, exploration activities and
facilities of the Company and its Subsidiaries, including, without limitation,
those relating to its Permits (including the design, construction, exploration,
operation, maintenance, management and monitoring, as applicable, of the
Company’s mining properties (including the Projects);

“OTC Bulletin Board” means the Over-the-Counter Bulletin Board;

“Performance Standards” means IFC’s Performance Standards on Social &
Environmental Sustainability, dated April 30, 2006, copies of which have been
delivered to and receipt of which has been acknowledged by the Company;

“Permits” means the exploration permits, concessions, licenses and any
agreements or rights relating thereto, listed on Schedule 1 to this Agreement;

“Person” means an individual, partnership, unincorporated association,
organization, syndicate, corporation or trust or a trustee, executor,
administrator or other legal or personal representative;

“Projects” unless specified otherwise means all of the current mineral
exploration, development and exploitation activities of the Company and its
Subsidiaries, including but not limited to the current exploration projects in
Argentina, but excluding any Future Projects;

--------------------------------------------------------------------------------

- 5 -

“Public Record” means the documents filed by the Company on EDGAR and SEDAR
through the date of this Agreement;

“Purchase Price per Unit” means $0.68 per Unit;

“Purchased Shares” means the Shares forming part of the Units subscribed for by
IFC under Section 2.01 of this Agreement;

“Regulation S” means Regulation S promulgated by the United States Securities
and Exchange Commission under the U.S. Securities Act;

“Sanctionable Practices” means any Corrupt Practice, Fraudulent Practice,
Coercive Practice, Collusive Practice, or Obstructive Practice, as those terms
are defined herein and interpreted in accordance with the Anti-Corruption
Guidelines attached to this Agreement as Annex A;

“SEA Documents” means the social and environmental assessment documents,
including (without limitation), the environmental and social impact assessment,
environmental and social management plan and associated work required to explore
and develop the Projects and any Future Projects;

“S&E Management System” means the Company’s social and environmental management
system enabling it to identify, assess and manage risks in respect of the
Operations and Future Operations on an ongoing basis;

“SEC” means the U.S. Securities and Exchange Commission;

“Securities” means the Purchased Shares, the Warrants and the Warrant Shares;
“Securities Laws” means the Canadian Securities Laws and the U.S. Securities
Laws; “SEDAR” means the System for Electronic Document Analysis and Retrieval;

“Shares” means the shares of common stock, par value U.S.$0.001, in the capital
of the Company;

“Shell Bank” means a bank incorporated in a jurisdiction in which it has no
physical presence and which is not an Affiliate of a regulated bank or a
regulated financial group;

“Stakeholder Engagement Plan” means the document on existing and planned
community engagement activities that sets out, inter alia, policies and
procedures that are appropriate to the scale and scope of each project for
engagement with all stakeholders (including new migrants, communities directly
affected beyond the project footprint, NGOs, governmental agencies, interested
groups, influential parties, etc.) to be developed by the Company and approved
by IFC pursuant to the Environmental and Social Action Plan, acting reasonably;

“Stock Option Plan” means the Company’s stock option plan as approved by holders
of the Shares on September 10, 2008;

“Subsidiary” means SCRN Properties Ltd. and any Affiliate of the Company;

“Taxes” shall mean all taxes of every kind (including without limitation, gross
and net income, gross and net receipts, capital gains, excess profits and
minimum taxes, taxes on tax preferences, capital, net worth, franchise, sales,
use, value-added, stamp, documentary, excise, property and other similar taxes),
charges and withholdings, levies, imposts, duties, fees and deductions now or in
the future imposed by any government or political subdivision thereof,
quasi-governmental authority or taxing jurisdiction or authority, together with
all interest, additions to tax, penalties and similar add-ons payable with
respect thereto;

--------------------------------------------------------------------------------

- 6 -

“Total Purchase Price” means the aggregate of the Purchase Price per Unit for
the number of Units subscribed for by IFC pursuant to Section 2.01 of this
Agreement;

“TSXV” means the TSX Venture Exchange or, if the Company graduates to the
Toronto Stock Exchange, then the Toronto Stock Exchange, or a successor thereof;

“Unit” means a unit comprising of one (1.0) Purchased Share and one (1.0)
Warrant; “U.S.” means the United States of America; “U.S. Securities Act” means
the United States Securities Act of 1933, as amended;

“U.S. Securities Laws” means the applicable federal securities laws of the
United States and the regulations and rules made and forms prescribed thereunder
together with all applicable published rules, orders and rulings of the SEC;

“Warrants” means, 10,804,706 common stock purchase warrants to be issued by the
Company to IFC at the time of the subscription made by IFC pursuant to the
Agreement, each of which will entitle IFC to acquire one Share (for an aggregate
of 10,804,706 Shares) at an exercise price per Share of $1.14 (subject to
adjustment from time to time and otherwise in accordance with the Warrant
Certificate) at any time after the Closing Date until 5:00 p.m. (Vancouver time)
on the first Business Day that is five (5) years from the Closing Date;

“Warrant Certificate” means a common stock purchase warrant certificate
representing the Warrants in substantially in the form attached hereto as Annex
C, subject to any amendments mutually agreed by the parties;

“Warrant Share” means a Share issuable upon due exercise of a Warrant;

“World Bank” means the International Bank for Reconstruction and Development, an
international organization established by the Articles of Agreement among its
member countries; and

“World Bank Listing of Ineligible Firms” means the list, as updated from time to
time, of persons or entities ineligible to be awarded a World Bank
Group-financed contract or otherwise sanctioned by the World Bank Group
Sanctions Board for the periods indicated on the list because they were found to
have violated the fraud and corruption provisions of the World Bank Group
anticorruption guidelines and policies. The list may be found at
http://www.worldbank.org/debarr or any successor website or location.

Section 1.02.Interpretation.

In this Agreement, unless the context otherwise requires, the following rules
apply:

    (a)

the use of words in the singular or plural, or with a particular gender, shall
not limit the scope or exclude the application of any provision of this
Agreement to such Person or Persons or circumstances as the context otherwise
permits;

    (b)

unless otherwise specified, time periods within, or following which any payment
is to be made or act is to be done shall be calculated by excluding the day on
which the period commences and including the day on which the period ends and by
extending the period to the next Business Day, if the last day of the period is
not a Business Day;


--------------------------------------------------------------------------------

- 7 -

(c)

reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it;

    (d)

references in this Agreement to “$” and “C$” are to the lawful currency of
Canada;

    (e)

headings in this Agreement are for convenience only and shall not affect its
interpretation; and

    (f)

references to “include”, “includes” or “including” and the like shall be
construed, in each case, as if followed by the words “but without limitation”.

Section 1.03.Annexes/Schedules.

     The following schedules and annexes are attached to and incorporated by
reference in to this Agreement:

  Annex A - Anti-Corruption Guidelines   Annex B - Form of Subscription Request
  Annex C - Form of Warrant Certificate   Schedule 1 - List of Permits for the
Projects and Authorizations   Schedule 2 - Minimum Insurance Requirements  
Schedule 3 - Form of Annual Monitoring Report   Schedule 4 - Environmental and
Social Action Plan   Schedule 5 - Form of Annual Revenue Disclosure   Schedule 6
- Prohibited Activities   Schedule 7 - Development Impact Tracking Sheet  
Schedule 8 - U.S. Accredited Investor Certificate   Schedule 9 - Form of
Undertaking

ARTICLE II
SUBSCRIPTION

Section 2.01.Subscription for Purchased Shares and Warrants.

     Subject to the terms and conditions of this Agreement, IFC hereby agrees to
subscribe and pay for 10,804,706 Units at the Purchase Price per Unit, for a
Total Purchase Price of seven million three hundred and forty-seven thousand and
two hundred dollars ($7,347,200).

Section 2.02.Acceptance.

     By its execution of this Agreement, the Company hereby accepts the
subscription by IFC for the Units referred to in Section 2.01 and agrees to
issue and sell the Purchased Shares and the Warrants comprising the Units to IFC
on the Closing Date.

Section 2.03.Adjustments.

(a)

During the period commencing on the date hereof and ending on the Closing Date
the Company shall not undertake any capital reorganizations or similar action
that would require an adjustment to the number of Units, Purchased Shares or
Warrants to be purchased by IFC at Closing.


--------------------------------------------------------------------------------

- 8 -

ARTICLE III
CLOSING ARRANGEMENTS

Section 3.01.Closing of Subscription.

(a)

Subject to Section 5.01 and Section 5.03, IFC and the Company acknowledge and
agree that the Closing shall take place at the Closing Time on the Closing Date
at the offices of the Company’s counsel or such other time and location as the
Company and IFC may agree, and on the Closing Date IFC shall make payment to the
Company, by wire transfer in Canadian funds to:

Destination Bank (SWIFT tag 57): HSBC Bank Canada Swift code HKBC CATT
Branch Address: 885 West Georgia Street, Vancouver, BC V6C 3G1
Beneficiary (SWIFT tag 59): ARGENTEX MINING CORPORATION
Beneficiary Account Number: ******************
Beneficiary Address: 602-1112 WEST PENDER ST, VANCOUVER, BC V6E2S1

or such other account as the Company and IFC may agree in writing;

(b)

At Closing, the Company will issue and deliver to IFC, and IFC will take up and
acquire (i) a share certificate representing the Purchased Shares registered in
the name of IFC; and (ii) the Warrant Certificate registered in the name of IFC,
representing the Warrants.

    (c)

At Closing, the Purchased Shares and Warrants issued to IFC shall be free of all
Liens or other encumbrances or rights of third parties and the Company shall
record IFC as the legal owner of the Purchased Shares and the Warrants in the
Company's share register.

    (d)

Each of the parties hereto shall pay for their own respective fees and expenses
or other charges payable on or in connection with the execution, issue,
subscription, delivery and registration of this Agreement, the Purchased Shares,
the Warrants and the Warrant Shares and any other documents related to this
Agreement.

    (e)

The Company shall undertake all post-issue filings and other requirements
associated with the issuance of the Purchased Shares, the Warrants and the
Warrant Shares in the time prescribed for the same under applicable law,
including Securities Laws.

Section 3.02.Warrants and Purchased Shares.

(a)

The terms and conditions of the Warrants shall be governed by the terms and
conditions set out in the Warrant Certificate. The Purchased Shares and the
Warrant Shares shall be transferable in compliance with Securities Laws.

Section 3.03.Cancellation by IFC.

IFC may, by written notice to the Company, terminate this Agreement at any time
prior to Closing if:

(a)

there has been a material violation by the Company of an applicable law or
regulation or a breach by the Company of any of its obligations under this
Agreement;

    (b)

a material adverse change to the Company, other than a change of the Company’s
legal domicile from Delaware to the federal or provincial laws of Canada;.

    (c)

the Cut-Off Date for Subscription has occurred, and

    (d)

a material breach or the cancellation of any material contract relating to the
Projects.


--------------------------------------------------------------------------------

- 9 -

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

Section 4.01.Representations and Warranties of the Company.

         The Company represents, warrants and agrees with IFC as of the date of
this Agreement and as of the Closing Date:

(a)

the Company and each of its Subsidiaries are corporations existing and in good
standing under the laws of their respective jurisdictions of incorporation, and
are duly registered and licensed to own property and to carry on business in the
jurisdictions in which they carry on businesses, including Argentina and the
Company and each Subsidiary has all requisite power and capacity to own their
respective assets and operate their respective businesses and, in the case of
the Company, to carry out its obligations under this Agreement and the Warrant
Certificate;

    (b)

the authorized share capital of the Company consists of 100,000,000 Shares and
100,000,000 shares of preferred stock, each with a par value $0.001. As of
September 24, 2010, there were issued and outstanding 44,720,088 Shares, stock
options for the purchase of 4,480,000 Shares, warrants for the purchase of
8,958,443 Shares and no other shares or securities were issued and outstanding.
No holder of Shares or other securities is entitled to any preemptive or other
similar right granted by the Company or any of its Subsidiaries. There are no
contractual or other obligations of the Company or any Subsidiaries to
repurchase, redeem or otherwise acquire any securities or with respect to the
voting or disposition of any outstanding securities of the Company;

    (c)

there are no actions, suits, proceedings or investigations, whether on behalf of
or against the Company or any of its Subsidiaries pending, or, to the knowledge
of the Company and its directors and officers, threatened, against or affecting
the Company or its Subsidiaries at law or in equity, before or by any Authority
which (i) if adversely determined could have a Material Adverse Effect; or (ii)
which questions the validity of the Offering or the issuance and sale of the
Securities, or any action taken or to be taken by Company pursuant to or in
conjunction with this Agreement;

    (d)

the Company is a reporting issuer under the Canadian Securities Laws and is not
in default of any requirement of such securities laws;

    (e)

the Company’s audited consolidated financial statements for the period ended on
January 31, 2010 have been prepared in accordance with the Accounting Principles
applied on a consistent basis throughout the period therein specified, and
present fairly in all material respects the financial condition of the Company
as of the date as of which they were prepared and the results of the Company’s
operations during the periods therein specified. There are no material losses or
liabilities (whether in the financial statements hereinbefore referred to or
otherwise) that have not been appropriately disclosed in writing to IFC or in
the Public Record;

    (f)

no order, ruling or determination having the effect of ceasing, suspending or
restricting trading in any securities of the Company has been issued to the
Company or its directors, officers or promoters and, to the best of the
Company’s knowledge, no proceedings, investigations or inquiries for such
purpose are pending, contemplated or threatened;

    (g)

the Shares are listed and posted for trading or quotation, as applicable, on the
TSXV and the OTC Bulletin Board;

    (h)

the execution and delivery of this Agreement, the performance by the Company of
its obligations hereunder, the Offering, the issue and delivery of the Shares
and the Warrants hereunder and the consummation of the transactions contemplated
in this Agreement, including the issuance and delivery of the Purchased Shares
and the Warrant Shares, do not and will not conflict with, or result in a breach
or violation of, any of the terms or provisions of, or constitute a default
under (whether after notice or lapse of time or both): (i) the organizational
documents of the Company; (ii) the resolutions of the shareholders or directors
(or any committee thereof) of the Company which are in effect at the date
hereof; (iii) any permit, mortgage, note, indenture, contract, agreement,
instrument, lease or other document to which the Company is a party or by which
it is bound; or (iv) any Authorization, law, rule or regulation applicable to
the Company or any judgment, writ, injunction, decree or order, of any court or
of any Authority that is binding the Company or the property or assets of the
Company;


--------------------------------------------------------------------------------

- 10 -

(i)

the Company has delivered to IFC a true and correct copy of its constating
documents, which have not been amended since June 2009;

    (j)

there has been no Material Adverse Change in the business, assets, financial
condition or prospects of the Company since February 1, 2010, and no adverse
material facts exist in relation to the Offering or the Purchased Shares and
Warrants which, in any case, have not been publicly disclosed;

    (k)

the Company shall take all steps necessary to be taken prior to the Closing Date
to comply with all requirements of the TSXV (including as it applies to the
listing of the Purchased Shares and the Warrant Shares) and the Securities Laws
applicable to the Offering and the distribution of the Purchased Shares and
Warrants to IFC and the issue of the Warrant Shares upon due exercise of the
Warrants in accordance with the terms of the Warrant Certificate; provided that
this representation and warranty shall not extend to or include any filing
requirements imposed on IFC by the TSXV or the Securities Laws (including, by
way of example but not in limitation, filings required of IFC pursuant to
Sections 13 and 16 of the Exchange Act);

    (l)

neither the Company, nor any person acting on its behalf, has, directly or
indirectly, (i) made offers or sales of any security, or solicited offers to buy
any security, under circumstances that would require the distribution of the
Securities to be qualified by a prospectus filed in accordance with the
Securities Laws or (ii) has engaged in any advertisement of the Securities in
any printed media of general and regular paid circulation, radio or television
or any other form of advertising in connection with the offer and sale of the
Securities in any state, province or territory;

    (m)

at Closing, the Securities to be purchased by IFC from the Company will have
been duly authorized for issuance and sale by the Company pursuant to this
Agreement and the Purchased Shares shall be duly authorized and validly issued
and outstanding as fully paid and non- assessable Shares, free and clear of any
Liens and will not be issued in violation of any preemptive or similar rights,
rights of first refusal or restrictions on transfer other than those under the
Securities Laws;

    (n)

as at the Closing Date, the Warrant Shares shall be duly allotted for issuance
in accordance with the terms of the Warrant Certificate and upon due exercise of
each Warrant in accordance with its terms, the relevant Warrant Share(s) will be
duly authorized and delivered and be validly issued as fully paid Shares, free
and clear of any Liens and will not be issued in violation of any preemptive or
similar rights, rights of first refusal or restrictions on transfer other than
those under the Securities Laws;

    (o)

this Agreement has been duly authorized by all necessary corporate action on the
part of the Company and has been duly executed and delivered by the Company, and
the Agreement constitutes a valid and legally binding obligation of the Company
enforceable in accordance with its terms;


--------------------------------------------------------------------------------

- 11 -

(p)

as at the Closing Date, the Warrant Certificate shall be duly authorized by all
necessary corporate action on the part of the Company and shall be duly executed
and delivered by the Company, and the Warrant Certificate shall constitute a
valid and legally binding obligation of the Company enforceable in accordance
with its terms;

    (q)

the Company or its Subsidiaries do not currently undertake any business other
than the business of exploring for natural resources;

    (r)

the Company has the exclusive rights to prospect and explore the Projects for
base and precious metals and the Permits evidencing such rights are fully
effective and unconditional and there is no default thereunder;

    (s)

the Company is not in violation of any laws or regulations applicable to it;

    (t)

no part of the proceeds from the sale of the Securities hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage.

    (u)

all Tax returns and reports of the Company required by law to be filed on or
prior to the date of this Agreement have been duly filed and all Taxes,
obligations, fees and other governmental charges upon the Company, or its
properties, or its income or assets, which are due and payable or to be
withheld, have been paid or withheld;

    (v)

there are no material social or environmental risks or issues in respect of its
Operations other than those identified in the Environmental and Social Review
Summary;

    (w)

the Company has not received nor is aware of (A) any existing or threatened
complaint, order, directive, claim, citation or notice from any Authority, or
(B) any material written communication from any Person, in either case,
concerning the failure of its Projects to comply with any matter covered by the
Performance Standards, which has, or could reasonably be expected to have, a
Material Adverse Effect or any material impact on the implementation, conduct or
operations of the Projects in accordance with the Performance Standards;

    (x)

the Company is not in violation of any provision of applicable Environmental
Guidelines;

    (y)

the Company’s insurance policies have all been provided to the IFC and comply
with the requirements of Schedule 2 (Minimum Insurance Requirements) and such
policies are in full force and effect; and in the Company’s judgment are
adequate to insure fully against risks to which the Company, its Subsidiaries,
and their respective employees, business, properties and other assets would
reasonably be expected to be exposed to in the operation of the Company’s
business, as currently conducted. As of the date hereof, all premiums due and
payable under those policies have been paid. The Company has no knowledge of any
threatened termination of, or material premium increase with respect to, any of
such policies;

    (z)

(i)all documents filed on SEDAR and EDGAR since February 1, 2009 comply as
filed, or shall comply when filed, in all material respects with the
requirements of applicable Securities Laws, and did not at the time filed, and
shall not at any time filed, with the Securities Authorities, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made; (ii)the Company has
timely filed with the Securities Authorities all material forms, reports,
certifications, statements and other documents required to be filed by the
Company with the Securities Authorities since January 1, 2008, where the failure
to timely file would individually or in the aggregate reasonably be expected to
have a Material Adverse Effect;


--------------------------------------------------------------------------------

- 12 -

and (iii)the Company has not filed any confidential material change report with
the Securities Authorities which at the date hereof remains confidential;

    (aa)

the Company has not provided to IFC any information that may be considered
material inside information that has not been publicly disclosed;

    (bb)

the books and records of the Company, including, without limitation, its minute
books, are complete and correct in all material respects and accurately and
fairly reflect all meetings and other corporate actions of the Company’s
shareholders and its board of directors and committees and all material
information relating to its business, the nature, acquisition, maintenance,
location and character of its assets, and the nature of all transactions giving
rise to its obligations or accounts receivable;

    (cc)

neither the Company, nor its Subsidiaries, nor, to the best of the Company’s
knowledge and belief after due enquiry, any other party is in breach or default
under any written contracts or agreements entered into by the Company or any
Subsidiary in connection with any of the Projects, and no event has occurred
which with notice or lapse of time or both would constitute a breach or default
by the Company, any Subsidiary or by any such other party, or permit
termination, modification or acceleration of any of the Company Agreements;

    (dd)

neither the Company nor any Subsidiaries, nor any Person acting on its or their
behalf, has committed or is engaged in, with respect to its or their business
activities in Canada or any applicable jurisdiction, the Projects, or any other
transaction contemplated by this Agreement, any Sanctionable Practice;

    (ee)

neither the Company nor any of its Subsidiaries nor any of their respective
properties enjoy any right of immunity from set-off, suit or execution with
respect to their respective obligations under this Agreement or the Warrant
Certificate;

    (ff)

neither the Company nor any of its Subsidiaries nor any Person acting on its or
their behalf, has entered into any transaction or engaged in any activity
prohibited by any resolution issued by the United Nations Security Council under
Chapter VII of the UN Charter;

    (gg)

the Company has not, and no Person whose acts could incur the Company's
vicarious liability has, carried out any actions or made any omissions which
could result in the Company incurring criminal sanctions;

    (hh)

all Authorizations needed by the Company and its Subsidiaries to conduct its
business and comply with the Company’s obligations under this Agreement have
been obtained and are in full force and effect and are as disclosed in Schedule
1;

    (ii)

the Company has provided IFC with complete and accurate material information on
the Projects, including disclosure of all material contracts as well as
technical information on the Projects and such contracts are sufficient for the
Company to carry on its current business plan;

    (jj)

there is no agreement, judgment, order or decree restricting the Company’s
business activities;

    (kk)

there are no transactions between the Company and any related parties other than
as previously publicly disclosed;

    (ll)

the Company has good title to all of its material assets, subject only to liens,
royalties and other encumbrances disclosed in the Public Record;


--------------------------------------------------------------------------------

- 13 -

(mm)

SCRN Properties Ltd. is duly organized and validly existing under the laws of
Delaware and registered with all the relevant registration bodies of its
jurisdiction of incorporation and has full power to use or own assets which it
uses or owns and has full power to carry out its business as currently carried
on, including in Argentina, and as proposed to be carried on pursuant to this
Agreement;

    (nn)

100% of the issued, subscribed and outstanding capital of SCRN Properties Ltd.
is duly registered in the name of the Company as sole owner;

    (oo)

all contracts to which the Company is a party are valid and enforceable and are
in full force and effect;

    (pp)

there are no collective bargaining contracts, and no strikes or labor disputes
by the Company’s employees or independent contractors;

    (qq)

Morgan & Company, who have expressed their opinion with respect to the annual
financial statements (which term as used in this Agreement includes the related
notes thereto) of the Company and its subsidiaries are independent public or
certified public accountants within the meaning of Regulation S-X under the U.S.
Securities Act and the Exchange Act and any non audit services provided by
Morgan & Company to the Company have been approved by the Audit Committee of the
Board of Directors of the Company;

    (rr)

The Company has been advised of the rules and requirements under the U.S.
Investment Company Act of 1940, as amended (the “Investment Company Act”). The
Company is not, and is not required to be, registered under the Investment
Company Act, and after receipt of payment for the Units and the application of
the proceeds will not be required to be so registered. The Company will conduct
its business in a manner so that it will not become subject to the Investment
Company Act while any Units remain outstanding;

    (ss)

The Company maintains a system of accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences

    (tt)

The Company has established and maintains disclosure controls and procedures (as
such term is defined in Rules 13a-15 and 15d-14 under the Exchange Act); such
disclosure controls and procedures are designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
chief executive officer and chief financial officer of the Company by others
within the Company or any of its subsidiaries, and such disclosure controls and
procedures are reasonably effective to perform the functions for which they were
established subject to the limitations of any such control system. Based on the
Company’s most recent evaluation of internal control over financial reporting,
the Company’s auditors and the Audit Committee of the Board of Directors of the
Company have been advised of: (i) any significant deficiencies or material
weaknesses in the design or operation of internal controls which are reasonably
likely to adversely affect the Company’s ability to record, process, summarize,
and report financial data; and (ii) any fraud, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls; and since the date of the most recent evaluation of internal control
over financial reporting, there have been no significant changes in internal
controls or in other factors that are reasonably likely to materially affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.; and


--------------------------------------------------------------------------------

- 14 -

(uu)

neither the Company nor its Subsidiaries is engaged in any Prohibited
Activities.

Section 4.02.Survival of Representations and Warranties of the Company.

     The Company acknowledges that the representations, warranties,
acknowledgements and agreements contained herein are made by the Company with
the intent that they may be relied upon by IFC in deciding to subscribe for the
Purchased Shares and the Warrants. All representations, warranties and
agreements made by the Company herein will survive the execution and delivery of
this Agreement and the Closing and be valid for a period of three (3) years.

Section 4.03.Representations and Warranties of IFC.

     IFC represents, warrants and agrees with the Company, as of the date of
this Agreement and as of the Closing Date that:

(a)

it understands and acknowledges that the Securities have not been registered
under the 1933 Act or any state securities laws and that the sale of the Units
contemplated hereby is being made in a transaction not requiring registration
under the 1933 Act pursuant to an exemption from the registration requirements;
accordingly the Securities are “restricted securities” within the meaning Rule
144(a)(3) under the 1933 Act;

    (b)

it has no contract, undertaking, agreement or arrangement with any person to
sell, transfer or pledge to such person, or anyone else, the Securities or any
part thereof, or any interest therein, and has no present plans to enter into
any such contract, undertaking, agreement or arrangement;

    (c)

it acknowledges that the Company has not and does not intend to file a
registration statement under the 1933 Act in respect of the Securities, and the
Subscriber acknowledges that there may be substantial restrictions on the
transferability of, and that it may not be possible to liquidate its investment
readily in, the Securities;

    (d)

it is a U.S. Accredited Investor and acknowledges that it is acquiring the Units
as an investment for its own account and not with a view to any resale,
distribution or other disposition of the Units in violation of the federal or
state securities laws of the United States and it has concurrently executed and
delivered a certificate in the form attached as Schedule “8” hereto. In
addition, IFC acknowledges that it will be required to confirm its status as a
U.S. Accredited Investor and make similar representations to those contained in
this Section 8 at the time of exercise of any Warrants;

    (e)

it has been independently advised as to the applicable re-sale restrictions
imposed in respect of the Securities by the Securities Laws and the rules of
regulatory bodies having jurisdiction, and confirms that no representation has
been made by the Company respecting the applicable hold periods for the
Securities and that it is aware of the risks and other characteristics of the
Securities and of the fact that IFC may not resell the Securities except in
accordance with applicable securities legislation and regulatory policy until
expiry of the applicable hold period and compliance with the other requirements
of applicable law; acknowledges that certificates representing the Securities
will contain legends denoting the applicable resale restrictions; and it will
not resell the Securities except in accordance with the provisions of applicable
Securities Laws;

    (f)

it has not received, or requested, any sales or advertising literature or any
other document (other than financial statements, interim financial statements or
any publicly available document, the content of which is prescribed by statute
or regulation) describing the business and affairs of the Company which has been
prepared for delivery to, and review by, IFC in order to assist it in making an
investment decision;


--------------------------------------------------------------------------------

- 15 -

(g)

it is not, and at Closing Date will not be, a U.S. Person as defined in Rule
902(k)(vi) of Regulation S;

    (h)

it is authorized to enter into and execute this Agreement and to take all
actions required under it;

    (i)

the entering into of this Agreement and the transactions contemplated hereby
will not result in the violation of any of the terms and provisions of the
Articles of Agreement of IFC;

    (j)

this Agreement has been duly and validly authorized, executed and delivered by,
and constitutes a legal, valid and binding obligation of IFC;

    (k)

it has such knowledge in financial and business affairs as to be capable of
evaluating the merits and risks of its investment and it is able to bear the
economic risk of loss of its investment;

    (l)

it acknowledges, consents and authorizes the Company to collect and file, if
necessary, such information of IFC as required by applicable Securities Laws and
stock exchange rules or a tax Authority in connection with the transactions
contemplated hereby;

    (m)

there is no person acting or purporting to act in connection with the
transactions contemplated herein who is entitled to any brokerage or finder’s
fee and if any person establishes a claim that any fee or other compensation is
payable in connection with this subscription for the Units;

    (n)

IFC represents and warrants that the funds representing the Total Purchase Price
which will be advanced by IFC to the Company hereunder will not represent
proceeds of crime for the purposes of the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) (the “PCMLTFA”) and IFC acknowledges that
the Company may in the future be required by law to disclose IFC's name and
other information relating to this Agreement and IFC's subscription hereunder,
on a confidential basis, pursuant to the PCMLTFA. To the best of its knowledge:
(i) none of the subscription funds to be provided by IFC to the Company
hereunder (A)have been or will be derived from or related to any activity that
is deemed criminal under the law of Canada, the U.S., or any other jurisdiction,
or (B)are being tendered on behalf of a person or entity who has not been
identified to IFC; and (ii)it shall promptly notify the Company if IFC discovers
that any of such representations cease to be true, and to provide the Company
with appropriate information in connection therewith;

    (o)

it acknowledges that the certificates representing any Warrant Shares issued
prior to the date which is four months and one day after the Closing Date and
that any certificates representing the Purchased Shares and Warrants will bear
substantially the following legends:


“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [the date which is four months and one day after
the Closing Date will be inserted]”;

 



 

“WITHOUT PRIOR WRITTEN APPROVAL OF THE EXCHANGE AND COMPLIANCE WITH ALL
APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A


--------------------------------------------------------------------------------

- 16 -

CANADIAN RESIDENT UNTIL [the date which is four months and one day after the
Closing Date will be inserted]; and

 



 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OF THE UNITED STATES AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT
BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE 1933 ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.”

provided that subsequent to the date which is four months and one day after the
Closing Date the certificates representing such Securities, may be exchanged for
certificates without the first of the above two legends, and that the
certificates representing the Warrants will also bear the following legend:

THESE SECURITIES AND THE SECURITIES DELIVERABLE UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“U.S. SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES. THE WARRANTS MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR FOR THE
ACCOUNT OR BENEFIT OF A U.S. PERSON OR PERSON IN THE UNITED STATES UNLESS THE
WARRANTS AND THE COMMON SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES LAWS OF
ANY STATE OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE.
“UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE U.S.
SECURITIES ACT.


(p)

it is purchasing the Securities and acquiring the Securities for its own account
for investment purposes only and not with a view to resale or distribution and,
in particular, it has no intention to distribute either directly or indirectly
any of the Securities in the United States; provided, however, that IFC may sell
or otherwise dispose of any of the Purchased Shares or the Warrant Shares
pursuant to registration thereof pursuant to the U.S. Securities Act and any
applicable state securities laws or under an exemption from such registration
requirements;

      (q)

it has had the opportunity to ask questions of and receive answers from the
Company regarding the investment, and has received all the information regarding
the Company that it has requested;

      (r)

it is not a resident of the province of British Columbia;

      (s)

it acknowledges that:

      (i)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

      (ii)

there is no government or other insurance covering the Securities;


--------------------------------------------------------------------------------

- 17 -

  (iii)

there are risks associated with the purchase of the Securities;

        (iv)

there are restrictions on IFC’s ability to resell the Securities and it is the
responsibility of IFC to find out what those restrictions are and to comply with
them before selling the Securities; and

        (v)

the Company has advised IFC that the Company is relying on an exemption from the
requirements to provide IFC with a prospectus and to sell securities through a
person or company registered to sell securities under the BC Act and, as a
consequence of acquiring Securities pursuant to this exemption, certain
protections, rights and remedies provided by the BC Act, including statutory
rights of rescission or damages, will not be available to IFC; and


(t)

the funds representing the Total Purchase Price which will be advanced by IFC to
the Company hereunder will not represent proceeds of crime for the purposes of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (the “PATRIOT Act”) and IFC acknowledges
that the Company may in the future be required by law to disclose IFC’s name and
other information relating to this Agreement and IFC’s subscription hereunder,
on a confidential basis, pursuant to the PATRIOT Act. None of the Total Purchase
Price to be provided by IFC (i) has been or will be derived from or related to
any activity that is deemed criminal under the laws of Canada, the United States
of America, or any other jurisdiction, or (ii) is being tendered on behalf of a
person or entity who has not been identified to or by IFC, and it shall promptly
notify the Company if IFC discovers that any of such representations ceases to
be true and provide the Company with appropriate information in connection
therewith.

ARTICLE V
CONDITIONS OF CLOSING

Section 5.01.Conditions Precedent.

     The obligation of IFC to complete the subscription of the Purchased Shares
and the Warrants pursuant to this Agreement shall be subject to each of the
following conditions precedent (each of which is acknowledged to be for the
benefit of IFC and may be waived in whole or in part by IFC in its complete
discretion) having been met to IFC’s satisfaction or waived, as applicable:

(a)

the Company shall have obtained all Authorizations (including all required
corporate or shareholders’ authorizations) that are necessary for the due
execution, delivery, validity and enforceability and the performance by the
Company of its obligations under this Agreement and any other documents
desirable or necessary to the implementation of any of this Agreement and all
such Authorizations are in full force and effect;

    (b)

IFC has received a legal opinion from the Company’s counsel in Canada and the
U.S. in form and substance satisfactory to IFC, covering such corporate and
securities law matters relating to the transactions contemplated by this
Agreement as IFC may reasonably request;

    (c)

all of the representations and warranties of the Company made in or pursuant to
this Agreement shall be true and correct as at the Closing and with the same
effect as if made at and as of the Closing;

    (d)

the Company shall have performed or complied with, in all respects, all of its
obligations, covenants and agreements under this Agreement to be performed or
complied with at or prior to the Closing;


--------------------------------------------------------------------------------

- 18 -

(e)

IFC has received a Subscription Request in the form of Annex B;

    (f)

IFC has received copies of all insurance policies evidencing compliance with the
requirements of Schedule 2 (Minimum Insurance Requirements) and a certification
from the Company’s insurers or insurance agents confirming that such policies
are in full force and effect and all premiums then due and payable under those
policies have been paid;

    (g)

IFC has received a counterpart of this Agreement duly executed and delivered by
the Company;

    (h)

the TSXV shall have accepted notice of this issuance of, and conditionally
approved the issuance and listing thereon of the Purchased Shares and the
Warrant Shares issuable upon the exercise of the Warrants, subject to the
Company fulfilling the customary requirements as to the filing of certain
documents and the payment of the necessary listing fee and subject IFC’s
providing its undertaking in the form attached hereto as Schedule “9”, all
pursuant to the terms of a letter of the TSXV dated June 7, 2010 and which, for
greater certainty, does not require shareholder approval of the Offering;

    (i)

IFC shall be satisfied that the Company and its Subsidiaries have the exclusive
rights to prospect and explore the Projects for base and precious metals, and
that all of the Permits, concession agreements relating to the Projects,
including amendments and modifications with respect thereto, and other related
documents in respect of the Projects are fully effective and unconditional and
there is no default thereunder;

    (j)

shall be no action or proceeding pending or threatened against the Company by
any Authority or any other Person to restrain or prohibit the completion of the
transactions contemplated by this Agreement;

    (k)

the Cut-Off Date for Subscription has not occurred;

    (l)

nothing has occurred which has or may reasonably be expected to have a Material
Adverse Effect;

    (m)

the Offering shall not cause the Company to be in violation of its constating
documents, any agreement to which it is bound, or any law; and

    (n)

IFC shall have received a certificate dated the Closing Date from the
appropriate officers of the Company that the conditions set forth in (a)-(m)
above have been satisfied.

Section 5.02.Conditions for IFC’s Benefit.

The conditions in Sections 5.01 and 5.04 are for the benefit of IFC and may be
waived only by IFC in its sole discretion.

Section 5.03.Conditions for the Benefit of the Company.

The obligation of the Company to complete the subscription of the Purchased
Shares and the Warrants pursuant to this Agreement shall be subject to the
Company:

(a)

being satisfied that all of the representations and warranties of IFC made in or
pursuant to this Agreement shall be true and correct in all material respects as
at the Closing and with the same effect as if made at and as of the Closing;

    (b)

the Company has received a counterpart of this Agreement duly executed and
delivered by IFC;


--------------------------------------------------------------------------------

- 19 -

(c)

IFC shall have delivered to the Company a completed and executed certificate in
the form attached as Schedule “8” hereto establishing that IFC is an accredited
investor, as that term is defined in Rule 501 of Regulation D, promulgated by
the Securities and Exchange Commission pursuant to the U.S. Securities Act; and

    (d)

IFC shall have provided the undertaking in the form attached hereto as Schedule
“9” to the TSXV in respect of the Warrants.

Section 5.04.Period for Satisfaction of the Conditions Precedent.

     If the conditions set out in Sections 5.01 and 5.03 have not been satisfied
(or waived by IFC in the case of the Conditions in Section 5.01, or by the
Company in the case of the conditions in Section 5.03) by the Cut-Off Date for
Subscription (or such later date as the parties may agree) this Agreement shall
terminate without liability to either party.

Section 5.05. Closing

     At Closing, IFC shall deliver to the Company the Total Purchase Price and
the Company shall deliver to IFC certificates evidencing the Shares and the
Warrants.

ARTICLE VI
COVENANTS

Section 6.01.Covenants by the Company.

Until such date as IFC beneficially owns less than 3,316,475 Shares the Company
shall:

    (a)

use its commercially reasonable efforts to ensure that all of the Shares
outstanding from time to time (including without limitation the Purchased Shares
and the Warrant Shares) are and continue to be listed and posted for trading on
the TSXV or the Toronto Stock Exchange or a successor stock exchange of similar
standing in the United States or Canada;

    (b)

comply with all filing and other disclosure requirements under the applicable
Securities Laws;

    (c)

use its reasonable best efforts to preserve and maintain its corporate existence
(unless the Company is the subject of a take-over/tender offer or other form of
transaction where shareholders of the Company are provided with the opportunity
to vote or tender their shares in respect thereof); provided, however, that this
covenant shall not limit or restrict the Company’s ability to relocate its
jurisdiction of domicile from the State of Delaware to the Province of British
Columbia;

    (d)

use the proceeds from the Offering for the advancement of the Company’s projects
and for general and administrative expenses;

    (e)

through its employees, agents, contractors and subcontractors, and Subsidiaries,
ensure that the design, construction, operation, maintenance, management and
monitoring of the Company’s and its Subsidiaries’ sites, plants, equipment,
operations and facilities are undertaken in compliance with (i) the
Environmental and Social Action Plan, (ii) the applicable requirements of the
Performance Standards, and (iii) Applicable S&E law;

    (f)

undertake its Operations and Future Operations in compliance with, and
implement, the Environmental and Social Action Plan and otherwise comply with
the Performance Standards, periodically review the form of the Annual Monitoring
Report and advise IFC as to whether revision of the form is necessary or
appropriate in light of changes to the Operations and Future Operations and
revise the form of the Annual Monitoring Report, if applicable, with the prior
written consent of IFC, acting reasonably, and ensure the operation of an S&E
Management System;


--------------------------------------------------------------------------------

- 20 -

(g)

upon IFC’s request, and with prior notice to the Company given five days in
advance permit representatives of IFC and the CAO, during normal business hours,
to, at IFC’s sole cost and expense:

      (i)

to visit any of the sites and premises where the Operations or Future Operations
are being conducted;

      (ii)

to inspect any of the sites, facilities, plants and equipment of the Company and
its Subsidiaries, including those of its Projects and any Future Projects;

      (iii)

have access to those employees, agents, contractors and subcontractors of the
Company and its Subsidiaries, who have or may have knowledge of matters with
respect to which IFC seeks information;


provided that (a) no prior written notice shall be necessary (but IFC shall use
reasonable efforts to provide twenty four (24) hours’ notice) in the event of a
political, environmental, social or other crisis directly or indirectly
affecting the Company, its Subsidiaries or the Projects or Future Projects or if
special circumstances so require; and (b) in the case of the CAO, such access
shall be for the purpose of carrying out the CAO’s Role.

    (h)

comply, in all material respects, with all laws and regulations applicable to
the Company;

    (i)

in connection with any exploration or development activities, prepare a
Stakeholder Engagement Plan to ensure proper stakeholder relationships, monitor
community support and identify needs and priorities for sustainable development
in each area of activity.

    (j)

within ninety (90) days of the end of each Financial Year (or within one hundred
and twenty (120) days of the end of each Financial Year if the Company is
permitted to file its financial statements within such period under Securities
Laws), publicly disclose, and cause its Subsidiaries to disclose, in each case
to the extent permitted by law all material national, regional and local
payments to any Authority in respect of Taxes, royalties, concession fees,
profit sharing fees, bonus, licensing fees and any other payments of a similar
nature and interests, penalties and any add-ons with respect thereto and all
other material payments that are in the nature of Taxes, profit share,
production share, or for rights to access resources to the governments governing
the countries where the Projects or any Future Projects are located, including
for greater certainty, all royalties and taxes or transfer of economic interests
to the Government of the Republic of Argentina and ensure that such disclosure
shall be substantially in the form set out in Schedule 5, and, if and only if
material as determined by the Company, acting reasonably and in consultation
with the IFC be made on a webpage readily accessible to the public in English;
and thereafter deliver to IFC, promptly following publication, a copy of any
information published pursuant this subsection;

    (k)

within five (5) days after its occurrence, notify IFC of any social, labor,
health and safety, security or environmental incident, accident or circumstance
having or which could reasonably be expected to have a Material Adverse Effect
on the implementation or operation of the Operations or any Future Operations in
compliance with the Performance Standards, specifying, in each case, the nature
of the incident, accident or circumstance and any effects resulting or likely to
result therefrom, and the measures being implemented to address them and to
prevent any future similar event; and keep IFC reasonably informed of the
on-going implementation of those measures;


--------------------------------------------------------------------------------

- 21 -

(l)

within ninety (90) days of the end of each Financial Year, deliver to IFC the
corresponding: (i) Annual Monitoring Report in the form attached as Schedule 3
hereto confirming compliance with the Environmental and Social Action Plan, the
social and environmental covenants set forth in subsections 6.01(b) and (f) and
Applicable S&E Law, or, as the case may be, identifying any non- compliance or
failure, and actions being taken to remedy it; and (ii)the development outcome
indicators in the form attached as Schedule 7 hereto;

    (m)

comply with its obligations under the Permits and cause its Subsidiaries to
comply with its obligations under the Permits;

    (n)

not permit or undertake directly or indirectly any activities other than
activities undertaken by the Company and its Subsidiaries as of the date hereof
relating to the exploration and development of natural resources and reasonable
extensions thereof and businesses ancillary or complementary thereto;

    (o)

shall at all times from and after the date on which IFC becomes a shareholder in
the Company (i) maintain adequate insurance coverage, which shall include, at a
minimum, the requirements set out in Schedule 2, (ii)on an annual basis within
sixty (60) days after renewal of the required insurance policies, provide IFC
with copies of such insurance policies, and (iii)in respect of any investment in
which the Company is the operator or majority shareholder ensure (and, in
respect of any other investment of the Company, use reasonable endeavours to
ensure) that adequate insurance is maintained against customary risks and
liabilities in amounts which are appropriate;

    (p)

comply with the Voluntary Principles on Security and Human Rights (see
http://www.voluntaryprinciples.org/principles/ or successor website location) in
connection with its Operations and any Future Operations;

    (q)

not engage in (nor authorize or permit any Affiliate or any other Person acting
on its or its Subsidiary’s behalf to engage in) any Prohibited Activities or
Sanctionable Practice with respect to any transaction contemplated by this
Agreement or any of the Operations or Future Operations (including, without
limitation, the Projects and any Future Projects) and it shall promptly notify
IFC if it becomes aware of any violation of this subsection (q), and the Company
shall cooperate in good faith with IFC and IFC’s representatives in determining
whether such a violation has occurred, and shall respond promptly and in
reasonable detail to any notice from IFC, and shall furnish documentary support
for such response upon IFC’s request;

    (r)

institute, maintain and comply with appropriate internal procedures and
controls, satisfactory to IFC, and following best international standards, for
anti-money laundering and combating the financing of terrorism, fraud, or other
corrupt or illegal purposes or practices;

    (s)

not, and shall ensure that each of its Subsidiaries shall not, conduct business
or enter into any transaction with, or transmit any funds through, any Shell
Bank;

    (t)

not enter into any transaction with, or for the benefit of, any individuals or
institutions named on (i) lists promulgated pursuant to any resolution of the
United Nations Security Council under Chapter VII of the United Nations Charter;
or (ii) the World Bank Listing of Ineligible Firms (see www.worldbank.org/debarr
or any successor website or location);

    (u)

not undertake, or invest in any Person engaged in, any Prohibited Activity;

    (v)

comply in all respects with the HSEC Policy;


--------------------------------------------------------------------------------

- 22 -

(w)

promptly notify IFC, after becoming aware of its occurrence, of any actions,
suits, proceedings or investigations, whether on behalf of or against the
Company or any of its Subsidiaries, that (i)if adversely determined could have a
Material Adverse Effect; or (ii) are criminal in nature;

ARTICLE VII
GENERAL

Section 7.01. Enurement.

     This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

Section 7.02. Notices.

     All notices or other communications by the terms hereof required or
permitted to be given by one party to another shall be given in writing by
personal delivery or facsimile delivered to such other party as follows:

To the Company:

Argentex Mining Corporation
602-1112 West Pender Street,
Vancouver, British Columbia, V6E 2S1, Canada

Attention: Ken Hicks, President
Fax No: 604.568.1540

To IFC:

2121 Pennsylvania Avenue
N.W. Washington, D.C.
20433 U.S.A.
Attention:         Director
                           Oil, Gas, Mining and Chemicals Department
Facsimile No.:   202-974-4323

or at such other address or facsimile number as may be given by either of them
to the other in writing from time to time and such other notices or
communications shall be deemed to have been received when delivered or, if by
facsimile, on the next Business Day after such notice or other communication has
been transmitted by facsimile (with receipt confirmed). For greater certainty,
any notice by email shall not be sufficient notice for the purposes of this
section.

Section 7.03. Pre-Emptive Right

     If and only to the extent that the Company grants to a third party any
pre-emptive rights to purchase Equity Securities, it will grant a similar right
to IFC.

Section 7.04. Assignment.

     This Agreement (including the Warrant Certificate) may not be assigned by
the Company. IFC shall be permitted to assign its rights under this Agreement
except that the covenants under Section 6.01

--------------------------------------------------------------------------------

- 23 -

cannot be assigned to a party that is not an Affiliate of IFC unless the Company
provides its prior written consent. IFC shall be permitted to assign the Warrant
Certificate in accordance with its terms.

Section 7.05. Execution in Counterpart.

     This Agreement may be executed in any number of counterparts (including
counterparts by facsimile), each of which will be deemed to be an original, but
all of which together will constitute one and the same document.

Section 7.06. Severability.

     If any one or more of the provisions contained in this Agreement should be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby. Each of the provisions of this
Agreement is hereby declared to be separate and distinct.

Section 7.07. Governing Law.

     This Agreement will be governed by and construed in accordance with the
laws of the Province of British Columbia and the federal laws of Canada
applicable therein.

Section 7.08. Time.

     Where this Agreement requires any action to be taken on, or before, a day
which is not a Business Day, this Agreement shall be read as requiring the
action to be taken on, or before, the next Business Day thereafter.

Section 7.09. Entire Agreement.

     This Agreement contains the entire agreement of the parties hereto relating
to the subject matter hereof and there are no representations, covenants or
other agreements relating to the subject matter hereof except as stated or
referred to herein.

Section 7.10. Amendments and Waivers.

     Any amendment or waiver of, any provision of this Agreement shall be in
writing and in the case of any amendment, signed by the parties.

Section 7.11. Time of Essence.

     Time shall be of the essence of this Agreement.

               (Remainder of page intentionally left blank. Signature page to
follow.)

--------------------------------------------------------------------------------

- 1 -

     IN WITNESS WHEREOF this Agreement has been executed by the Company and IFC
as of the day and year first above written.

Executed as an agreement:

ARGENTEX MINING CORPORATION

/s/ Kenneth Hicks   Name: Kenneth Hicks   Title: President  

INTERNATIONAL FINANCE CORPORATION

/s/ Deema Pakhonry   Name: Deema Pakhonry   Title: Head, Portfolio     Global
Infrastructure and Natural Resources Department  


--------------------------------------------------------------------------------

Annex A
Page 1 of 3

ANTI-CORRUPTION GUIDELINES FOR IFC TRANSACTIONS

The purpose of these Guidelines is to clarify the meaning of the terms “Corrupt
Practice”, “Fraudulent Practice”, “Coercive Practice”, “Collusive Practice” and
“Obstructive Practice” in the context of IFC operations.

1. CORRUPT PRACTICES

A “Corrupt Practice” is the offering, giving, receiving or soliciting, directly
or indirectly, of anything of value to influence improperly the actions of
another party.

INTERPRETATION

  A.

Corrupt Practices are understood as kickbacks and bribery. The conduct in
question must involve the use of improper means (such as bribery) to violate or
derogate a duty owed by the recipient in order for the payor to obtain an undue
advantage or to avoid an obligation. Antitrust, securities and other violations
of law that are not of this nature are excluded from the definition of corrupt
practices.

        B.

It is acknowledged that foreign investment agreements, concessions and other
types of contracts commonly require investors to make contributions for bona
fide social development purposes or to provide funding for infrastructure
unrelated to the project. Similarly, investors are often required or expected to
make contributions to bona fide local charities. These practices are not viewed
as Corrupt Practices for purposes of these definitions, so long as they are
permitted under local law and fully disclosed in the payor’s books and records.
Similarly, an investor will not be held liable for corrupt or fraudulent
practices committed by entities that administer bona fide social development
funds or charitable contributions.

        C.

In the context of conduct between private parties, the offering, giving,
receiving or soliciting of corporate hospitality and gifts that are customary by
internationally-accepted industry standards shall not constitute corrupt
practices unless the action violates applicable law.

        D.

Payment by private sector persons of the reasonable travel and entertainment
expenses of public officials that are consistent with existing practice under
relevant law and international conventions will not be viewed as Corrupt
Practices.

        E.

The World Bank Group2 does not condone facilitation payments. For the purposes
of implementation, the interpretation of “Corrupt Practices” relating to
facilitation payments will take into account relevant law and international
conventions pertaining to corruption.

2. FRAUDULENT PRACTICES

____________________________

2 The “World Bank” is the International Bank for Reconstruction and Development,
an international organization established by Articles of Agreement among its
member countries and the “World Bank Group” refers to the International Bank for
Reconstruction and Development, the International Development Association, the
International Finance Corporation, the Multilateral Investment Guarantee Agency,
and the International Centre for Settlement of Investment Disputes.

--------------------------------------------------------------------------------

     Annex A
Page 2 of 3

A “Fraudulent Practice” is any action or omission, including a
misrepresentation, that knowingly or recklessly misleads, or attempts to
mislead, a party to obtain a financial or other benefit or to avoid an
obligation.

INTERPRETATION

  A. An action, omission, or misrepresentation will be regarded as made
recklessly if it is made with reckless indifference as to whether it is true or
false. Mere inaccuracy in such information, committed through simple negligence,
is not enough to constitute a “Fraudulent Practice” for purposes of this
Agreement.         B.

Fraudulent Practices are intended to cover actions or omissions that are
directed to or against a World Bank Group entity. It also covers Fraudulent
Practices directed to or against a World Bank Group member country in connection
with the award or implementation of a government contract or concession in a
project financed by the World Bank Group. Frauds on other third parties are not
condoned but are not specifically sanctioned in IFC, MIGA, or PRG operations.
Similarly, other illegal behavior is not condoned, but will not be considered as
a Fraudulent Practice for purposes of this Agreement.

3. COERCIVE PRACTICES

A “Coercive Practice” is impairing or harming, or threatening to impair or harm,
directly or indirectly, any party or the property of the party to influence
improperly the actions of a party.

INTERPRETATION

  A.

Coercive Practices are actions undertaken for the purpose of bid rigging or in
connection with public procurement or government contracting or in furtherance
of a Corrupt Practice or a Fraudulent Practice.

        B.

Coercive Practices are threatened or actual illegal actions such as personal
injury or abduction, damage to property, or injury to legally recognizable
interests, in order to obtain an undue advantage or to avoid an obligation. It
is not intended to cover hard bargaining, the exercise of legal or contractual
remedies or litigation.

4. COLLUSIVE PRACTICES

A “Collusive Practice” is an arrangement between two or more parties designed to
achieve an improper purpose, including to influence improperly the actions of
another party.

INTERPRETATION

Collusive Practices are actions undertaken for the purpose of bid rigging or in
connection with public procurement or government contracting or in furtherance
of a Corrupt Practice or a Fraudulent Practice.

5. OBSTRUCTIVE PRACTICES

An “Obstructive Practice” is (i) deliberately destroying, falsifying, altering
or concealing of evidence material to the investigation or making of false
statements to investigators, in order to materially impede a World Bank Group
investigation into allegations of a corrupt, fraudulent, coercive or collusive
practice, and/or threatening, harassing or intimidating any party to prevent it
from disclosing its knowledge of matters relevant to the investigation or from
pursuing the investigation, or (ii) an act intended to materially impede the
exercise of IFC’s access to contractually required information in connection
with a World Bank Group investigation into allegations of a corrupt, fraudulent,
coercive or collusive practice.

--------------------------------------------------------------------------------

     Annex A
Page 3 of 3

INTERPRETATION

Any action legally or otherwise properly taken by a party to maintain or
preserve its regulatory, legal or constitutional rights such as the
attorney-client privilege, regardless of whether such action had the effect of
impeding an investigation, does not constitute an Obstructive Practice.

6.      GENERAL INTERPRETATION

A person should not be liable for actions taken by unrelated third parties
unless the first party participated in the prohibited act in question.

--------------------------------------------------------------------------------

     Annex B
Page 1 of 1

FORM OF SUBSCRIPTION REQUEST
[Company’s Letterhead]

[Date]

International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America

Attention: Director, Oil Gas, Mining and Chemicals Department

Ladies and Gentlemen:
IFC Investment No. 29378

Request for IFC Subscription (Equity)

Please refer to the Equity and Warrant Subscription Agreement (the “Agreement”)
dated [date], 2010 between Argentex Mining Corporation (the “Company”) and
International Finance Corporation (“IFC”). Terms defined in the Agreement have
their defined meanings wherever used in this request.

In accordance with the provisions of the Agreement, the Company requests the
subscription of the Purchased Shares and Warrants and the disbursement by IFC as
soon as practicable after the date of this request, of the Total Purchase Price.
IFC is requested to pay the Total Purchase Price to [name and address of Bank],
for credit to the Company’s account no. ________.

Against disbursement by IFC in accordance with Section 3.01 of the Agreement,
the Company will deliver to IFC a share certificate evidencing ownership of the
10,804,706 fully paid Purchased Shares and a Warrant Certificate representing
10,804,706 of Warrants exercisable to acquire an equivalent number of Shares.

For the purpose of Section 5.01 of the Agreement, the Company certifies that the
representations and warranties made in Section 4.01 of the Agreement are true
and correct on and as of the date of this request with the same effect as if
such representations and warranties had been made on and as of such date.

The above certification is effective as of the date of this request and shall
continue to be effective as of the Closing Date. If this certification is no
longer valid as of or prior to the Closing Date, the Company undertakes to
promptly notify IFC by facsimile.

  Yours truly,   ARGENTEX MINING CORPORATION       By          Authorized
Representative


Copy to: International Finance Corporation   Attention: Director, Department of
Financial Operations


--------------------------------------------------------------------------------

     Annex C
Page 1 of 9

WARRANT CERTIFICATE

CANADIAN LEGEND:

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE SECURITIES
MUST NOT TRADE THESE SECURITIES BEFORE (), 2010 [the date which is 4 months and
1 day after the Closing Date will be inserted].

U.S. LEGEND:

THESE SECURITIES AND THE SECURITIES DELIVERABLE UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“U.S. SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES. THE WARRANTS MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR FOR THE
ACCOUNT OR BENEFIT OF A U.S. PERSON OR PERSON IN THE UNITED STATES UNLESS THE
WARRANTS AND THE COMMON SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES LAWS OF
ANY STATE OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE.
“UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE U.S.
SECURITIES ACT.

     THE WARRANTS REPRESENTED HEREBY WILL BE VOID AND OF NO VALUE UNLESS
EXERCISED ON OR BEFORE 5:00 P.M. (VANCOUVER TIME) [date], 2015 WITHIN THE TIME
LIMITS HEREIN PROVIDED.

ARGENTEX MINING CORPORATION

DATED [__________] Warrant Certificate No.: [____]

THIS IS TO CERTIFY THAT, for value received,

INTERNATIONAL FINANCE CORPORATION
2121 Pennsylvania Avenue N.W.
Washington, D.C. 20433

(the “Holder”) is the registered holder of 10,804,706 common stock purchase
warrants (the “Warrants”) of Argentex Mining Corporation (the “Company”). The
Warrants are being issued to the Holder pursuant to the equity and warrant
subscription agreement (the “Agreement”) made as of September 24, 2010. Each
Warrant entitles the Holder to subscribe for and purchase, subject to the terms
hereof including, without limitation, certain adjustment provisions as detailed
below in this Warrant Certificate, one fully paid share of common stock, par
value U.S.$0.001 (“Common Share”) in the capital of the Company at a price of
one dollar and fourteen cents (C$1.14) per Common Share in lawful money of
Canada, (the price at which one Common Share may be purchased hereunder from
time to time being hereinafter referred to as the “Exercise Price”) at any time
after the Closing Date and until 5:00 p.m. (Vancouver time) on the first
Business Day that is five (5) years after the Closing Date (the “Expiry Time”),
after which time the Warrants represented hereby shall expire and be of no value
or effect.

All defined terms not otherwise defined herein shall have the meaning ascribed
to them in the Agreement.

The right to acquire Warrant Shares under the Warrants may only be exercised by
the Holder by, prior to the Expiry Time, surrendering this Warrant Certificate,
the duly completed and executed Exercise Form attached hereto as Annex D and
making payment by wire transfer in Canadian funds to:

--------------------------------------------------------------------------------

     Annex C
Page 2 of 9

Destination Bank (SWIFT tag 57): Swift code HKBC CATT
Branch Address: 885 West Georgia Street, Vancouver, BC V6C 3G1
Beneficiary (SWIFT tag 59): ARGENTEX MINING CORPORATION
Beneficiary Account Number: ******************
Beneficiary Address: 602-1112 WEST PENDER ST, VANCOUVER, BC V6E2S1

or such other account in Canada as the Company may notify the Holder in writing,
an amount equal to the Exercise Price multiplied by the number of Warrant Shares
to be acquired, subject to adjustment in accordance with the terms hereof, to
the Company at the address shown on the Exercise Form or such other office as
may be specified by the Company, in a written notice to the Holder, from time to
time.

This Warrant Certificate shall effectively be surrendered only upon personal
delivery hereof or, if sent by mail or other means of transmission, upon actual
receipt thereof by the Company at its offices at 602-1112 West Pender Street,
Vancouver, British Columbia, V6E 2S1, Canada or such other address as the
Company may notify the Holder of in writing.

Upon the exercise of the Warrants in the manner described above, the Holder
shall be deemed for all purposes to be the holder or holders of record of such
Warrant Shares and the Company covenants that it will cause certificates
representing such Warrant Shares to be delivered or mailed to the Holder at the
address or addresses specified in the Exercise Form within five (5) Business
Days of the surrender of this Warrant Certificate.

The Holder of this Warrant Certificate may acquire any lesser number of Warrant
Shares than the aggregate number of all Warrant Shares which may be acquired as
consequence of exercising the Warrants. In such event, the Holder shall be
entitled to receive a new Warrant Certificate exercisable to acquire up to the
balance of the Warrant Shares which may be acquired. No fractional Common Shares
shall be issuable on exercise of the Warrants.

The Holder of this Warrant Certificate may, at any time prior to the Expiry
Time, upon surrender of this Warrant Certificate to the Company, exchange this
Warrant Certificate for other Warrant Certificates in such amounts as the Holder
may request entitling the Holder to acquire, in the aggregate, the same number
of Common Shares as may be acquired under this Warrant Certificate.

The ownership of the Warrants in and of itself shall not constitute the Holder
hereof a shareholder of the Company or entitle the Holder to any right or
interest as a shareholder in respect thereof except as expressly provided for
herein.

For a period commencing on the date hereof and ending thirty (30) months
thereafter, the Warrants represented by this Warrant Certificate may not be
transferred, sold or assigned, in whole or in part, to any person by the Holder
without the prior written consent of the Company unless the Company is (a) in
material default of the covenants set forth in Sections 6.01(a), (b), (d), (m),
(n), (o) or (w) of the Agreement, or (b) in default of any of the other
covenants set forth in Section 6.01 of the Agreement and, in each case, such
default has not been cured by the Company within 30 days from the date the
Holder provided notice of such default to the Company. Upon expiry of the thirty
(30) month period, the Warrants represented by this Warrant Certificate may be
transferred, sold or assigned, in whole or in part, to any person by the Holder;
provided that if the Company is not then in default of any of its obligations as
provided for in (a) and (b) above, the Company shall have a period of ten (10)
Business Days from receipt of a notice of transfer by IFC in the form attached
hereto as Exhibit 2 to provide an alternative purchaser of such Warrants. If
upon the expiry of such ten (10) Business Day period, an alternative purchaser
is not provided by the Company or IFC does not want to transfer the Warrants to
such person, the Warrants will be transferred in accordance with the terms set
forth below. This Warrant Certificate shall effectively be surrendered only upon
personal delivery hereof or, if sent by mail or other means of transmission,
upon actual receipt thereof by the Company at its principal office in Vancouver,
or such other office as the Company may notify the Holder of in writing. The
Company shall, within five (5) Business Days of the surrender of this Warrant
Certificate, issue and deliver or mail as specified in the written notice (i) a
new Warrant Certificate or Warrant Certificates in the name of the assignee or
assignees evidencing such number of Warrants so assigned, and (ii) if
applicable, a new Warrant Certificate in the name of the assignor evidencing the
portion of the Warrants not so assigned. Upon the delivery of the new Warrant
Certificate(s) referred to above, this Warrant Certificate shall be promptly
cancelled.

--------------------------------------------------------------------------------

     Annex C
Page 3 of 9

The Holder acknowledges and agrees that any transfer, sale, assignment or
pledging by it of the Warrants represented by this Warrant Certificate, in whole
or in part, shall comply with the provisions of Securities Laws or such other
regulatory authority having jurisdiction and that the Company will be entitled
to refuse any transfer if such transfer would constitute a violation of any such
provisions.

Notwithstanding the foregoing, as the Warrants represented by this Warrant
Certificate are, and any Common Shares issuable pursuant hereto will be,
“restricted securities” within the meaning of Rule 144 under the U.S. Securities
Act, if the Holder decides to offer, resell, pledge or otherwise transfer, all
or any portion of, the Warrants represented by this Warrant Certificate or any
Common Shares issuable pursuant to the terms hereof, the Holder will not do so,
directly or indirectly, except:

(i) to the Company;

(ii) outside the United States, in accordance with Rule 904 of Regulation S
under the U.S. Securities Act, if available, and in compliance with applicable
local laws and regulations;

(iii) in the United States: (A) in accordance with Rule 144A under the U.S.
Securities Act to a Person it reasonably believes is a “qualified institutional
buyer” (as defined in Rule 144A) that purchases for its own account or for the
account of another “qualified institutional buyer” and to whom notice is given
that the offer, sale or transfer is being made in reliance on Rule 144A; (B) in
a transaction exempt from registration under the U.S. Securities Act pursuant to
Rule 144 thereunder, if available; or (C) in a transaction that is otherwise
exempt from registration under the U.S. Securities Act; or

(iv) under an effective registration statement;

and in each case in compliance with applicable state securities laws, and in the
case of a transaction contemplated by clause (iii) above the Holder has
furnished to the Company an opinion of counsel of recognized standing and
acceptable to the Company, acting reasonably, or other evidence of exemption
reasonably satisfactory to the Company to that effect.

From and after the date hereof, the Exercise Price and the number of Warrant
Shares deliverable upon the exercise of the Warrants will be subject to
adjustment in the events and in the following manner:

(a)

In case of any reclassification of the Common Shares or change of the Common
Shares into other shares, or in case of the consolidation, merger,
reorganization or amalgamation of the Company with or into any other corporation
or entity which results in any reclassification of the outstanding Common Shares
or a change of the Common Shares into other securities, or in case of any
transfer of the undertaking or assets of the Company as an entirety or
substantially as an entirety to another person (any such event being hereinafter
referred to as a “Reclassification of Common Shares”), at any time prior to the
Expiry Time, the Holder shall, after the effective date of such Reclassification
of Common Shares and upon exercise of the right to purchase Common Shares
hereunder, be entitled to receive, and shall accept, in lieu of the number of
Common Shares to which the Holder was theretofore entitled upon such exercise,
the kind and amount of shares and other securities or property which the Holder
would have been entitled to receive as a result of such Reclassification of
Common Shares if, on the effective date thereof, the Holder had been the
registered holder of the number of Common Shares to which the Holder was
theretofore entitled to acquire upon such exercise. No such Reclassification of
Common Shares will be carried out unless, in the opinion of the Board of
Directors of the Company, all appropriate adjustments shall be made in the
application of the provisions set forth in this section with respect to the
rights and interests thereafter of the Holder of this Warrant Certificate to the
end that the provisions set forth in this section shall thereafter
correspondingly be made applicable as nearly as may be reasonable in relation to
any shares or other securities or property thereafter deliverable upon the
exercise of the Warrants. Any such adjustment must be made by and set forth in
an amendment to this Warrant Certificate.


--------------------------------------------------------------------------------

Annex C
Page 4 of 9

(b)

If and whenever at any time prior to the Expiry Time the Company shall:

      (i)

subdivide, redivide or change its then outstanding Common Shares into a greater
number of shares;

      (ii)

reduce, combine or consolidate its then outstanding Common Shares into a lesser
number of shares; or

      (iii)

issue Common Shares, Participating Shares or Convertible Securities (both such
terms as defined below in paragraph (g)) to all or substantially all of the
holders of Common Shares by way of distribution on the Common Shares payable in
Common Shares, Participating Shares or Convertible Securities;

     

(any such event being hereinafter referred to as “Capital Reorganization”) and
any such event

     

results in an adjustment or readjustment in the Exercise Price pursuant to
paragraph (c), the number of Common Shares purchasable pursuant to the Warrants
shall be adjusted or readjusted contemporaneously with the adjustment or
readjustment of the Exercise Price by multiplying the number of Common Shares
purchasable on the exercise of the Warrants immediately prior to such adjustment
by a fraction the numerator of which shall be the Exercise Price in effect
immediately prior to such adjustment or readjustment and the denominator of
which shall be the Exercise Price resulting from such adjustment or
readjustment.

      (c)

If and whenever at any time prior to the Expiry Time, the Company shall engage
in a Capital Reorganization, the Exercise Price shall, effective immediately
after the effective date, in the case of a subdivision or consolidation, or
effective immediately after the record date, in the case of a distribution, be
adjusted by multiplying the Exercise Price in effect immediately prior to such
effective date or record date by a fraction: (A) the numerator of which shall be
the number of Common Shares and Participating Shares outstanding on such
effective date or record date before giving effect to such Capital
Reorganization; and (B) the denominator of which shall be the number of Common
Shares and Participating Shares outstanding immediately after giving effect to
such Capital Reorganization. The number of Common Shares and Participating
Shares outstanding shall include the deemed conversion into or exchange for
Common Shares or Participating Shares of any Convertible Securities distributed
pursuant to such Capital Reorganization. Such adjustment shall be made
successively whenever any event referred to in this paragraph shall occur.

     

To the extent that such Capital Reorganization is not effected or any such
Convertible Securities issued pursuant thereto are not exercised prior to the
expiration thereof, the Exercise Price shall then be readjusted to the Exercise
Price which would then be in effect if such Capital Reorganization had not been
effected, the record date in respect of such Capital Reorganization had not
occurred, or if such expired Convertible Securities had not been issued.


--------------------------------------------------------------------------------

Annex C
Page 5 of 9

(d)

Any issue of Common Shares, Participating Shares or Convertible Securities
pursuant to the Capital Reorganization shall be deemed to have been made on the
record date thereof for the purpose of calculating the number of outstanding
Common Shares under paragraphs (e) and (f).

      (e)

If and whenever at any time prior to the Expiry Time, the Company shall fix a
record date for the issuance of rights, options or warrants (other than the
Warrants evidenced hereby) to all or substantially all the holders of Common
Shares entitling them, for a period expiring not more than 45 days after such
record date, to subscribe for or purchase Common Shares, Participating Shares or
Convertible Securities at a price per share (or in the case of a Convertible
Security the conversion or exchange price per share plus the issue price of such
Convertible Security) that is less than 95% of the Current Value (as defined
below) of a Common Share on such record date (any such event being hereinafter
referred to as a “Rights Offering”), the Exercise Price shall be adjusted
immediately after such record date so that it shall equal the price determined
by multiplying the Exercise Price in effect on such record date by a fraction:

      (i)

the numerator of which shall be the aggregate of: (A) the number of Common
Shares outstanding on such record date; and (B) a number determined by dividing
whichever of the following is applicable by the Current Value (as hereinafter
defined) of the Common Shares on the record date: (1) the amount obtained by
multiplying the number of Common Shares or Participating Shares which the
holders of Common Shares are entitled to subscribe for or purchase by the
subscription or purchase price; or (2) the amount obtained by multiplying the
maximum number of Common Shares or Participating Shares which the holders of
Common Shares are entitled to receive on the conversion or exchange of the
Convertible Securities by the conversion or exchange price per share; and

      (ii)

the denominator of which shall be the aggregate of: (A) the number of Common
Shares outstanding on such record date; and (B) whichever of the following is
applicable: (1) the total number of Common Shares or Participating Shares which
the holders of Common Shares are entitled to subscribe for or purchase; or (2)
the total number of Common Shares or Participating Shares which the holders of
Common Shares are entitled to receive on the conversion or exchange of the
Convertible Securities.

     

If by the terms of the rights, options or warrants referred to in this paragraph
(e), there is more than one purchase, conversion or exchange price per Common
Share, the aggregate price of the total number of additional Common Shares
offered for subscription or purchase, or the aggregate conversion or exchange
price of the convertible or exchangeable securities so offered, will be
calculated for purposes of the adjustment on the basis of the lowest purchase,
conversion or exchange price per Common Share, as the case may be.

     

Any Common Shares owned by or held for the account of the Company or subsidiary
of the Company shall be deemed not to be outstanding for the purpose of any such
computation. Such adjustment shall be made successively whenever such a record
date is fixed.

     

To the extent that such Rights Offering is not so made or any such rights,
options or warrants are not exercised prior to the expiration thereof, the
Exercise Price shall then be readjusted to the Exercise Price which would then
be in effect if such record date had not been fixed or to the Exercise Price
which would then be in effect based if such expired rights, options or warrants
had not been included in the original calculation.

      (f)

If and whenever at any time prior to the Expiry Time, the Company shall fix a
record date for the distribution to all or substantially all the holders of
Common Shares of:


--------------------------------------------------------------------------------

Annex C
Page 6 of 9

  (i)

shares of any class, whether of the Company or any other corporation;

        (ii)

rights, options or warrants;

        (iii)

evidences of indebtedness; or

        (iv)

other assets or property;


and if such distribution does not constitute a Capital Reorganization or a
Rights Offering or does not consist of rights, options or warrants entitling the
holders of Common Shares to subscribe for or purchase Common Shares,
Participating Shares or Convertible Securities for a period expiring not more
than 45 days after such record date and at a price per share (or having a
conversion or exchange price per share) of at least 95% of the Current Value of
the Common Shares on such record date (any such non-excluded event being
hereinafter referred to as a “Special Distribution”) the Exercise Price shall be
adjusted effective immediately after such record date so that it shall equal the
price determined by multiplying the Exercise Price in effect on such record date
by a fraction: (I) the numerator of which shall be the amount by which (A)the
amount obtained by multiplying the number of Common Shares outstanding on such
record date by the Current Value of the Common Shares on such record date,
exceeds (B)the fair market value (as determined by the external auditors of the
Company, which determination shall be conclusive) to the holders of such Common
Shares of such Special Distribution; and (II) the denominator of which shall be
the total number of Common Shares outstanding on such record date multiplied by
such Current Value of the Common Shares on such record date.

   

Any Common Shares owned by or held for the account of the Company or subsidiary
of the Company shall be deemed not to be outstanding for the purpose of any such
computation. Such adjustment shall be made successively whenever such a record
date is fixed.

   

To the extent that such Special Distribution is not so made or any such rights,
options or warrants are not exercised prior to the expiration thereof, the
Exercise Price shall then be readjusted to the Exercise Price which would then
be in effect if such record date had not been fixed or if such expired rights,
options or warrants had not been issued for the purposes of determining the fair
market value as referred to in subparagraph (f)(B) above.

    (g)

For the purpose of this Warrant Certificate: (i) “Participating Share” means a
share (other than a Common Share) that carries the right to participate in
earnings to an unlimited degree; and (ii) “Convertible Security” means a
security convertible into or exchangeable for a Common Share or a Participating
Share or both.

    (h)

On any adjustment of the Exercise Price pursuant to paragraph (e) or (f), the
number of Common Shares purchasable on the exercise of the Warrants will be
adjusted contemporaneously with the adjustment of the Exercise Price by
multiplying the number of Common Shares theretofore purchasable immediately
before the adjustment by a fraction which is the reciprocal of the fraction used
in the adjustment of the Exercise Price.

    (i)

No adjustment pursuant to this Warrant Certificate shall be made in respect of
dividends (payable in cash, Common Shares or Participating Shares) declared
payable on the Common Shares in any fiscal year of the Company to the extent
that such dividends, when aggregated with any dividends previously declared
payable on the Common Shares in such fiscal year, do not exceed 50% of the
aggregate consolidated net income of the Company, before extraordinary items,
for its immediately preceding fiscal year.

    (j)

In any case in which this Warrant Certificate shall require that an adjustment
shall become effective immediately after a record date for an event referred to
herein, the Company may defer, until the occurrence of such event, issuing to
the Holder, upon the exercise of the Warrants after such record date and before
the occurrence of such event, the additional Common Shares issuable upon such
exercise by reason of the adjustment required by such event; provided, however,
that the Company shall deliver to the Holder an appropriate instrument
evidencing the Holder’s right to receive such additional Common Shares upon the
occurrence of the event requiring such adjustment and the right to receive any
distributions made on such additional Common Shares on and after such exercise.


--------------------------------------------------------------------------------

Annex C
Page 7 of 9

(k)

The adjustments provided for in this Warrant Certificate are cumulative, shall,
in the case of adjustments to the Exercise Price, be computed to the nearest
one-tenth of one cent and shall apply (without duplication) to successive
Reclassifications of Common Shares, Capital Reorganizations, Rights Offerings
and Special Distributions; provided that, notwithstanding any other provision of
this section, no adjustment of the Exercise Price shall be required unless such
adjustment would require an increase or decrease of at least 1% of the Exercise
Price then in effect (except upon a consolidation of the outstanding Common
Shares) (provided, however, that any adjustments which by reason of this
paragraph are not required to be made shall be carried forward and taken into
account in any subsequent adjustment).

    (l)

No adjustment in the number of Common Shares which may be purchased upon
exercise of the Warrants or in the Exercise Price shall be made pursuant to this
Warrant Certificate if the Holder is entitled to participate in such event
(other than the events referred to in paragraph (b)(i) or (b)(ii) on the same
terms mutatis mutandi as if the Holder had exercised the Warrants evidenced
hereby for Common Shares prior to the effective date or record date of such
event.

    (m)

Subject to the prior written consent of the TSXV, in the event of any question
arising with respect to the adjustments provided in this Warrant Certificate,
such question shall conclusively be determined (as between the Company, the
Holder, all shareholders of the Company and any transfer agent of the Common
Shares) by a firm of chartered accountants appointed by the Company and
acceptable to the Holder (who may be the Company’s auditors). Such accountants
shall have access to all necessary records of the Company and such determination
shall be binding upon the Company, the Holder, the shareholders of the Company
and any transfer agent of the Common Shares.

    (n)

As a condition precedent to the taking of any action which would require an
adjustment in the subscription rights pursuant to this Warrant Certificate,
including the Exercise Price and the number of such classes of shares or other
securities or property which are to be received upon the exercise of the
Warrants, the Company shall take all corporate action which may, in the opinion
of external counsel, be necessary in order that the Company has reserved and
there will remain unissued a sufficient number of Common Shares for issuance
upon the exercise of the Warrants, and that the Company may validly and legally
issue as fully paid and non-assessable all the shares of such classes or other
securities or may validly and legally distribute the property which the Holder
is entitled to receive on the full exercise thereof in accordance with the
provisions hereof.

    (o)

At least 21 days prior to the later of the effective date or record date, as the
case may be, of any event which requires an adjustment in the subscription
rights pursuant to this Warrant Certificate, including the Exercise Price and
the number and classes of shares or other securities or property which are to be
received upon the exercise thereof, the Company shall give notice to the Holder
of the particulars of such event and the required adjustment and the computation
of such adjustment.

    (p)

This Warrant Certificate and all the rights hereunder (including the Warrants)
shall enure to the benefit of the Holder and its successors and permitted
assigns and shall be binding upon the Company and its successors.


--------------------------------------------------------------------------------

Annex C
Page 8 of 9

(q)

The Warrants represented by this Warrant Certificate may not be transferred,
sold, assigned or pledged, in whole or in part, to any person by the Holder
without the Company’s prior written consent.

For the purpose of any computation under this Warrant Certificate, the “Current
Value” of the Common Shares at any date shall be determined as the volume
weighted average trading price per Common Share of the Common Shares (the
“VWAP”) on the TSXV calculated by dividing the total value by the total volume
of Common Shares traded for the twenty trading days ending three trading days
prior to that date and if the Common Shares are not so listed on the TSXV, the
Current Value shall be the VWAP on such exchange on which the Common Shares are
listed, and if the Common Shares are not listed on any exchange, the VWAP will
be such value as is determined by the directors of the Company acting in good
faith. If the Common Shares are listed on more than one stock exchange the VWAP
on the stock exchange on which the largest volume of the Common Shares has
traded in the preceding six (6) months shall be used.

In case the Company after the date of issuance of the Warrants takes any action
affecting the Common Shares, other than any action described above, which, in
the opinion of the board of directors of the Company, acting reasonably, would
likely on a balance of probabilities materially affect the rights of the Holder,
the Exercise Price will be adjusted in such manner, if any, and at such time, by
action by the directors of the Company but subject in all cases to the prior
written consent of the stock exchange on which the Common Shares are then
listed, where required and any necessary regulatory approval.

The Company shall not enter into any transaction whereby all or substantially
all of its undertaking, property and assets would become the property of any
other corporation (herein called a “successor corporation”) whether by way of
reorganization, reconstruction, consolidation, amalgamation, merger, transfer,
sale, disposition or otherwise, unless prior to or contemporaneously with the
consummation of such transaction, the Company and the successor corporation
shall have executed such instruments and done such things as, in the opinion of
counsel to the Holder, are necessary or advisable to establish that upon the
consummation of such transaction:

  (i)

the successor corporation will have assumed all the covenants and obligations of
the Company under this Warrant Certificate, and

        (ii)

the Warrant Certificate will be a valid and binding obligation of the successor
corporation entitling the Holder, as against the successor corporation, to all
the rights of the Holder under this Warrant Certificate.

If any one or more of the provisions contained in this Warrant Certificate
should be invalid, illegal or unenforceable in any respect under the laws of any
jurisdiction, the validity, legality and enforceability of such provision shall
not in any way be affected or impaired thereby under the laws of any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

     This Warrant Certificate shall be governed and construed in accordance with
the laws of the Province of British Columbia and the federal laws of Canada
applicable therein.

     Time shall be of the essence hereof.

     All dollar amounts shall be Canadian dollars.

--------------------------------------------------------------------------------

     Annex C
Page 9 of 9

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed by its duly authorized officer this ______day of _______________, 2010.

SIGNED for and on behalf of

ARGENTEX MINING CORPORATION

    Name:   Title:  


--------------------------------------------------------------------------------

Exhibit 1
Page 1 of 1

EXERCISE FORM

TO: Argentex Mining Corporation   602-1112 West Pender Street,   Vancouver,
British Columbia, V6E 2S1, Canada

The undersigned holder of the within Warrant certificate hereby irrevocably
subscribes for ___________________________common shares of Argentex Mining
Corporation (the “Company”) pursuant to the within Warrant certificate at the
Exercise Price per share specified in the said Warrant Certificate and encloses
herewith cash or a certified cheque, money order or bank draft payable to the
order of the Company in payment of the subscription price therefor.

The undersigned certifies as follows:

1. (Check one of the following):

[        ]

The undersigned hereby certifies that at the time of exercise EITHER (i) it is
not within the United States (as defined in Regulation S under the United States
Securities Act of 1933, as amended (“Regulation S”)), is not a U.S. person (as
defined in Regulation S) and is not exercising the Warrants on behalf of, or for
the account or benefit of a U.S. person and did not execute or deliver this
exercise form in the United States OR (ii) it is not a U.S. person pursuant to
Rule 902(k)(vi) of Regulation S.

 



[        ]

The undersigned is delivering a written opinion of U.S. counsel to the effect
that the securities represented by this certificate and the securities to be
delivered upon exercise hereof have been registered under the United States
Securities Act of 1933, as amended, or are exempt from registration thereunder.

DATED this ____ day of _____________________, ______.

Name: International Finance Corporation   Signature:           Address:    


[      ] Please check box if these Common Share certificates are to be delivered
at the office where this Warrant Certificate is surrendered, failing which the
Common Share certificates will be mailed to the subscriber at the address set
out above.       If any Warrants represented by this certificate are not being
exercised, a new Warrant Certificate will be issued and delivered with the
Common Share certificates.

Instructions:

     The registered holder may exercise its right to receive Common Shares by
completing this form and surrendering this form, the Warrant Certificate
representing the Warrants being exercised and payment of the Exercise Price as
specified above to the Company at its principal office address as set out above.

--------------------------------------------------------------------------------

     Exhibit 2
Page 1 of 1

TRANSFER OF WARRANTS FORM

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

_________________________________(name) _____________________________(the
“transferee”)


_________________________________________________________________________________
(address)

_______________of the Warrants registered in the name of the undersigned
represented by the within Warrant Certificate.

The undersigned hereby certifies that the Warrants are being sold, assigned or
transferred in accordance with all applicable securities laws.

DATED the _____day of ______________, ________________.

Signature of Registered Holder of the Warrants:

--------------------------------------------------------------------------------

SCHEDULE 9
Page 1 of 16

LIST OF PERMITS FOR THE PROJECTS AND AUTHORIZATIONS

List of Permits for Projects as at September 24, 2010

Santa Cruz Claims

      Superficie Inicio   Tipo Nombre Nº expediente (has.) expediente Estado
CATEO Cerro Contrreras 407.182   2003 OTOGADO CATEO Boreal 408.338   2006
TRAMITE CATEO Plata Leon 407.423   2006 TRAMITE MD Tranquilo 1*3 405.334   2005
TRAMITE MD Tranquilo 2*3 405.335   2005 TRAMITE MD Canadon*3 405.336   2005
TRAMITE MD Bajo Condor 410.783   2006 TRAMITE MD Alto Condor 400.72   2007
TRAMITE MD Norte 1 404.213   2007 TRAMITE MD La Leona 1 404.214   2007 TRAMITE
MINA Diamante 1 407.928   2003 TRAMITE MINA Diamante 2 407.929   2003 TRAMITE
MINA CV-2 407.93   2003 VIGENTE MINA CV-1 407.931   2003 VIGENTE MINA CV-3
407.932   2003 VIGENTE MINA Nuevo Oro 1 407.933   2003 VIGENTE MINA Nuevo Oro 2
407.934   2003 VIGENTE MINA Condor *2 414.085   2000 VIGENTE MINA Pinguino *1*3
414.409   2000 VIGENTE MINA Cabernet 2 406.859   2003 VIGENTE MINA Cabernet 1
406.86   2003 VIGENTE MINA Merlot 1 407.077   2005 VIGENTE

*1 Pinguino property Notes. Pursuant to the terms of a mineral property option
agreement, dated February 24, 2004. The agreement is subject to a 2% net smelter
royalty. The Company has the right at any time up to 60 days after commencement
of commercial production to repurchase either one-half of the royalty for
$935,191 (C$1,000,000) or all of the royalty for $1,870,382 (C$2,000,000).

--------------------------------------------------------------------------------

SCHEDULE 9
Page 2 of 16

*2 Condor Property Notes. Pursuant to the terms of a mineral property
acquisition agreement, dated February 20, 2004. The agreement is subject to a 2%
net smelter royalty. The Company has the right to repurchase either one-half of
the royalty for $935,191 (C$1,000,000) or all of the royalty for $1,870,382
(C$2,000,000).

*3 Surface areas within these claims are more fully set out in the exhibit to
Schedule 1

Rio Negro Claims

      Superficie Inicio Ratificación  Publicación Labor Informe de
Tipo
Nombre
Nº expediente
(has.)
expediente informe
R.G.
de edicto
legal Impact
Amb. MD Catre 1 28.029/M/03 2906 5/13/2003 6/11/2003 9/25/2003 9/8/2004
11/21/2004 MD Catre 2 28.030/M/03 2902.72 5/13/2003 4/14/2004 9/25/2003 9/8/2004
11/21/2004 MD Pilquin 1 28.031/M/03 1475 5/13/2003 6/11/2003 9/25/2003
11/12/2004 11/21/2004 MD Pilquin 2 28.032/M/03 3000 5/13/2003 6/11/2003
9/25/2003 11/12/2004 11/21/2004 MD Pilquin 3 28.033/M/03 2999 5/13/2003
6/11/2003 9/25/2003 11/12/2004 11/21/2004 MD Menucos 4 28.034/M/03 1949
5/13/2003 6/11/2003 9/25/2003 11/12/2004 11/21/2004 MD Menucos 5 28.035/M/03
1949 5/13/2003 6/11/2003 9/25/2003 11/12/2004 11/21/2004 MD Menucos 6
28.036/M/03 2999 5/13/2003 6/11/2003 9/25/2003 11/12/2004 11/21/2004 MD Menucos
7 28.037/M/03 2880 5/13/2003 6/11/2003 9/25/2003 11/12/2004 11/21/2004 MD
Menucos 8 28.038/M/03 2959 5/13/2003 6/11/2003 9/25/2003 11/12/2004 11/21/2004
MD Menucos 9 28.039/M/03 2999 5/13/2003 6/11/2003 9/25/2003 11/12/2004
11/21/2004 MD Menucos 10 28.040/M/03 2730 5/13/2003 6/11/2003 9/25/2003
11/12/2004 11/21/2004 MD Menucos 11 28.041/M/03 1840 5/13/2003 6/11/2003
9/25/2003 11/12/2004 11/21/2004 MD Menucos 12 28.042/M/03 2920 5/13/2003
6/11/2003 9/25/2003 11/12/2004 11/21/2004 MD Menucos 13 28.043/M/03 2965
5/13/2003 6/11/2003 9/25/2003 11/12/2004 11/21/2004


--------------------------------------------------------------------------------

SCHEDULE 9
Page 3 of 16

List of Permits for B.C. Projects as at January, 2010

Claim Licence No. Commodity Licence Holder Area         ARGIE 13 Cell
092I07A078B N/A 412.67 ha   Cell 092I07A078C       Cell 092I07A079A       Cell
092I07A079B       Cell 092I07A079C       Cell 092I07A079D       Cell 092I07A080A
      Cell 092I07A080B       Cell 092I07A080C       Cell 092I07A080D       Cell
092I07A088B       Cell 092I07A088C       Cell 092I07A089A       Cell 092I07A089B
      Cell 092I07A089C       Cell 092I07A089D       Cell 092I07A090A       Cell
092I07A090D       Cell 092I07B071A       Cell 092I07B071D             ARGIE 14
Cell 092I07A098B N/A 247.52 ha   Cell 092I07A098C       Cell 092I07A099A      
Cell 092I07A099B       Cell 092I07A099C       Cell 092I07A099D       Cell
092I07A100A       Cell 092I07A100D       Cell 092I07H008B       Cell 092I07H009A
      Cell 092I07H009B       Cell 092I07H010A             ARGIE 15 Cell
092I07A069B N/A 165.11 ha   Cell 092I07A069C       Cell 092I07A070A       Cell
092I07A070B       Cell 092I07A070C       Cell 092I07A070D       Cell 092I07B061A
      Cell 092I07B061D    


--------------------------------------------------------------------------------

SCHEDULE 1
Page 1 of 3

[exhibit10-1x45x1.jpg]


--------------------------------------------------------------------------------

SCHEDULE 1
Page 2 of 3

TRANQUILO 1 405.334/SCRN/05       Corner X    Y 1 4687000 2522000 2 4687000
2526000 3 4685000 2526000 4 4685000 2525000 5 4676000 2525000 6 4676000 2522000
      CAÑADON 405.336/SCRN/05       Corner X    Y 1 4687000 2526000 2 4687000
2530400 3 4682300 2530400 4 4682300 2531600 5 4679333.32 2531600 6 4679333.32
2531000 7 4682000 2531000 8 4682000 2528468 9 4684505 2528468 10 4684505 2525000
11 4685000 2525000 12 4685000 2526000       PINGUINO 414.409/CID/00       Corner
X    Y 1 4684505 2524968 2 4684505 2528468 3 4680219 2528468 4 4680219 2524968  
   


--------------------------------------------------------------------------------

SCHEDULE 1
Page 3 of 3

TRANQUILO 2 405.335/SCRN/05       Corner X    Y      1 4680219 2525000      2
4680219 2528468      3 4682000 2528468      4 4682000 2531000      5 4679333.32
2531000      6 4679333.32 2531600      7 4676000 2531600      8 4676000 2525000


--------------------------------------------------------------------------------

SCHEDULE 2
Page 1 of 1

MINIMUM INSURANCE REQUIREMENTS

1. Exploration Phase

     (a) Third Party Liability (including sudden and accidental pollution),
minimum limit of indemnity CAD5,000,000 any one event and in the aggregate for
pollution/products/completed operations.

2. Construction Phase

  (a)

Erection/Construction All risks, based on full contract value and including:

          (i)

Strikes, Riots and Civil Commotion

          (ii)

Debris Removal

          (iii)

Extra Expenses

          (iv)

Extended Maintenance

          (v)

Third Party Liability

          (b)

Marine Cargo All Risks (including war) in respect of all critical imports

3. Operational Phase

  (a)

Property All Risks on all assets, based on new replacement cost of assets

        (b)

Machinery Breakdown

        (c)

Business Interruption, including contingent business interruption

        (d)

Third Party Liability

4. At All Times

  (a)

All insurances required by applicable laws and regulations.

        (b)

Directors’ & Officers’ Liability


--------------------------------------------------------------------------------

SCHEDULE 3
Page 1 of 31


 [exhibit10-1x49x1.jpg] Annual Environmental and Social Monitoring Report (AMR)

The following template may be supplemented with annexes as appropriate to ensure
all relevant information on project performance is reported.

General Questions

Company Details

Sponsor:   Project Country: Project Name: IFC Project ID: Sponsor authorized
representative: I certify that the data contained in this AMR completely and
accurately represents operations during this reporting period. I further certify
that analytical data summaries1 are based upon data collected and analyzed in a
manner consistent with the World Bank Group’s Pollution Prevention and Abatement
Handbook, Monitoring.   Signature: Date:


Reporting Period AMR reporting period:



________________________
1 Raw analytical data upon which summaries are based should not be submitted
with this AMR but should be preserved and presented to IFC upon request.

--------------------------------------------------------------------------------

SCHEDULE 3
Page 2 of 31

The following tables should be completed to provide IFC with the necessary
monitoring data for this reporting period. If you already have the data
requested available in another format this can be used instead. Please provide
the requested information for all emitting points (boilers, operations,
discharge points, vents, etc.) for all locations in the units requested in the
WBG guidelines as summarized below. If you would like additional guidance on the
most appropriate ways to measure and report monitoring data, please request to
IFC Annex A of ‘Guidance to Project Sponsors on the submission of the AMR’.

Add as many tables as needed to report information about all sites.

Site Information


Site ID Name Location                                                          
       


--------------------------------------------------------------------------------

SCHEDULE 3
Page 3 of 31

PS 1- Social and Environment Assessment and Management Systems


Site ID                   Project Status2                   Formal Management
Y____ N ____ Y____ N ____     Systems for Environmental         Aspects (Y/N)3
 Date ____  Date ____                     Occupational Y____ N ____ Y____ N ____
    Health/Industrial safety         Management System (Y/N) Date ____ Date ____
              ISO 14001 Certification,         if not already achieved,        
please specify target date                   OSHAS 18001         Certification,
        if not already achieved,         please specify target date            
      Other         accreditations/Certifications         planned; if yes,
please         specify kind and target date                   Details of
personnel         dedicated to handle the         environment, health,        
safety, and social aspects 4        

________________________________

2 Indicate any development taken place in relation to the project over the
reporting period (i.e., sismic, exploration, exploitation, expansion, closure,
other (specify)
3 As needed, provide status/date of implementation and any other relevant
information
4 Include on first AMR (thereafter, only if there are changes) an organizational
diagram for environmental, health, safety and social aspects management.
Explaining reporting line

--------------------------------------------------------------------------------

SCHEDULE 3
Page 4 of 31



Details of the program for         the env., health, and safety        
requirements for         contractors5                   Provide a list of the
current         status of the env., health,         and safety permit/licenses  
      /audits required by the local         authorities                   Status
of the community         development plans6        



Training

Employees and contractor employees ought to be trained in environmental, health
and Safety aspects during the reporting period. List the most relevant training
activated conducted

Site ID Training Program Targeted Audience                                      
                           

______________________________
5 Contracts, legal clauses, training, penalties, monitoring, etc.
6 In-preparation, on-going

--------------------------------------------------------------------------------

SCHEDULE 3
Page 5 of 31

Consultation and Disclosure Activities

Describe public consultation and disclosure activities to inform communities
about project activities and their risks. Describe any print or broadcast media
attention given to the project or to the company during this reporting period.
Describe in detail, interactions with non-governmental organizations (NGOs) or
public scrutiny of the Project.

Site ID

Meeting Type7/
Disclosure
Activity
Date (s)

Subject (s)
Attendees/
Participants

Comments
                                                                               
                                                                           


Community Grievance and Resolutions Activities

Details about the grievance process, and activities in the last reported period

Site ID Grievance Description8 Resolutions                                    

______________________________
7 Informal, political, technical, public audience, hearing, NGOs, etc
8 for consumers, producers, internal staff, etc

--------------------------------------------------------------------------------

SCHEDULE 3
Page 6 of 31


Community Development Initiatives and/or Social Development Programs9




Site ID

Project Name

Description No.
Individuals
Benefited
Total Budget
US$

List Partners                                                                  
     


Reporting

Did the Company publicly report the environmental and social performance of its
operations (i.e., annual report, sustainability report, etc)? Y ______N______(if
yes, provide details and/or a copy of such publication)

____________________________
9 As needed, provide additional information on the specific programs

--------------------------------------------------------------------------------

SCHEDULE 3
Page 7 of 31

PS 2- Labor and Working Conditions

Provide the following information:

 * Outline of Human Resources Policy including non-discriminatory, collective
   bargaining, and freedom of association
 * Name and contact details of the Human Resources Manager/Responsible
 * Specify how the company informs/communicates the working conditions and terms
   of employment to its employees, including employees’ entitlement to wages and
   benefits
 * Does the company have collective bargaining agreements? If yes, provide copy
 * Has any labor audit being conducted?

(The above information is to be provided with the first AMR. Thereafter, only
changes need to be reported)   Has the Company or any contractor been
fined/sanctioned as a result from labor law or collective agreement violations?
Y_____ N______ If so, provide details.   Has the company or its contractors
faced labor disputed or unrest during reporting period? Y_____ N______ If so,
provide details.   Has any labor audit been conducted? Y_____ N______ If yes,   
By Whom ________________Provide conclusions/recommendations of such audit


Site ID             Number of direct employees             Number of indirect
employees             Number of contractor employees             % of employees
unionized             No. and % of employees from the local area             No.
and % of contractor employees from the local area             No. of accidents10
11with work lost days - employees            

________________________________

10 Incapacity to work for at least one full work day beyond the day on which the
accident or illness occurred
11 Attach details of accidents including type, date, causes, and corrective
actions. Also whether accident investigation was conducted

--------------------------------------------------------------------------------

SCHEDULE 3
Page 8 of 31

No. of accidents8 with work lost days - contractors             No. of accidents
w/out work days - employees             No. of accidents w/out work days -
contractors            


                         For the Entire Company Reporting Yr
______________
Previous Yr
______________
Previous two years
______________
No. of employees       No. of contractors       No. of accidents12 13with work
lost days - employees No. of accidents8 with work lost days - contractors No. of
accidents w/out work days - employees No. of accidents w/out work days -
contractors
List the most prevalent accident types
                  No. of incidents - employees       No. of incidents -
contractors       No. vehicle accidents - employees       No. vehicle accidents
- contractors       No. of fatalities14 - employees       No. of fatalities -
contractors      

__________________________________
12 Incapacity to work for at least one full work day beyond the day on which the
accident or illness occurred
13 Attach details of accidents including type, date, causes, and corrective
actions. Also whether accident investigation was conducted
14 Attach details of fatalities including date, causes, and corrective actions.
Also attach copy of the accident investigation report

--------------------------------------------------------------------------------

SCHEDULE 3
Page 9 of 31

Employees Grievance Program

Y _____N _______Implementation Date ______________

Site ID Type of Grievances15 Brief Description Description of Resolutions      
                                 


Retrenchment


Did the Company experience a significant reduction of the size of its labor
force during the reporting period?   Site ID _____________ Number of Employees
_________________


Description of the Program                      Magnitude of the retrenchment  
                 Retrenchment methods and procedures                  
 Compliance with local labor legislation                    Compensation
provided to retrenched workers                    Assistance provided to
retrenched workers, including outplacement services

__________________________________________
15 through company system, national system, other.

--------------------------------------------------------------------------------

SCHEDULE 3
Page 10 of 31

Employee Workplace Monitoring

Sponsors are required to monitor and record workplace conditions (air and
physical parameters which are potentially impacted by industrial processes)
throughout the reporting period. These reports are to be submitted to IFC
annually.

Sample Frequency: Quarterly

Create sufficient sections in the table for each separate sampling point





Site ID16


Required Workplace Monitoring
Parameter WBG/IFC
Maximum
Threshold Limit
Value (TLV-
TWA)17

Measured
Annual Av.
(in IFC units)



Country Requirements                                                            
                                       


_____________________________
16 Specify locations
17 TLV-TWA (Threshold Limit Value-Time Weighted Average): The time-weighted
average concentration for a conventional 8-hour workday and a 40-hour workweek,
to which nearly all workers may be exposed, day after day, without adverse
effect.

--------------------------------------------------------------------------------

SCHEDULE 3
Page 11 of 31

Corrective Actions

If any of the IFC or Host Country guideline levels in any of the above tables
are exceeded please explain the cause and, if appropriate, describe the planned
corrective actions to prevent re-occurrence.

Parameter Exceeded Cause of Exceedance Corrective Action and Completion Schedule
                             


Occupational Health

If you already have the data requested available in different format, then this
can be submitted instead

                                                                                                                                 
 Site ID No. of Cases Remarks18 Skin diseases and disorders       Respiratory
conditions due to dust or toxic agents Poisoning       Disorders due to physical
agents       Disorders associated with repeated trauma Cancers and malignant
blood diseases       Disorders due to mental stress       Noise induced hearing
loss       Other illnesses and disorders      

_________________________________
18 Indicate causes and actions taken

--------------------------------------------------------------------------------

SCHEDULE 3
Page 12 of 31

Environmental and Social Action Plan (ESAP) Update


    ACTION DELIVERABLE   DEADLINE STATUS/COMMENTS INTEGRATED MANAGEMENT SYSTEM
1. Sustainability Organization and Management •   Provide IFC with a copy of the
HSEC Policy.   Signing.    Argentex Mining Corporation will:           a)
Develop and adopt a Health, Safety, Environment, Community (HSEC) Policy
documentation with commitments appropriate to the level of activities and a
commitment to meet IFC Performance Standards.   b) Disclose HSEC Policy on
Argentex Mining Corporation's website after review and acceptance by IFC.   c)
Initiate formalized OHS and environmental incident reporting                  
2.  Stakeholder Engagement Plan •   Provide SEP to IFC for review, approval and
public disclosure.   Three months after signing. Argentex Mining Corporation
will as part of its community engagement requirement develop a Stakeholder
Engagement Plan (SEP) commensurate with the identified impacts and risks. The
SEP will include but not be limited to the following content:                  
        At first AMR submission.   •   Document community reporting activities
in the Annual Monitoring Report.               a) Identification of stakeholders
          b) Documentation of existing and planned community engagement with all
stakeholders (i.e. communities potentially affected by project activities,
communities indirectly affected, NGOs, governmental  


--------------------------------------------------------------------------------

SCHEDULE 3
Page 13 of 31

agencies, interested groups, influential parties, etc) following : A Good
Practice Handbook for Companies Doing Business in Emerging Markets (May 2007).
c) The SEP will include a description of the principles and procedures for
negotiations and compensation for land acquisition and right of way.   d)
Grievance Mechanism.           e) Framework for Community Reporting: provide
regular (at a minimum annual) feedback to local stakeholders on the
implementation of agreed environmental and social mitigation measures related to
impacts that could affect them. f) Emergency, Preparedness and Response Plan for
local communities                 3. Social and Environmental Impact Assessment
Preparation •   SEIA submitted to IFC for review prior to disclosure. Sixty (60)
days prior to start of mine construction. Argentex Mining Corporation will
complete and disclose (in accordance with IFC's disclosure policy) for a minimum
period of 60 days a detailed SEIA prior to any substantive mine construction or
development. The SEIA will be conducted in line with the requirements of IFC
Performance Standards.


--------------------------------------------------------------------------------

SCHEDULE 3
Page 14 of 31

LABOR AND WORKING CONDITIONS   4. Argentex Mining Corporation develop a Human
Resources (HR) policy by addressing the following areas in line with IFC
Performance Standards and host country laws and regulations: •   Provide IFC
with a HR policy addressing these sections.   Within three months of
subscription.   a. Articulate a HR policy, Document recruitment process;
promotion procedure; freedom of association; and formalized grievance mechanism.
      b. Integrate the various elements of HR policy into one document to be
made available to staff.       c. Develop a grievance mechanism for staff and
contractors       CULTURAL HERITAGE   5. Chance find procedures Develop chance
find procedures outlining the procedures to follow in case any cultural heritage
is found during the exploration phase. •   Provide IFC with a copy of the
procedures for review. Three months after signing.


--------------------------------------------------------------------------------

SCHEDULE 3
Page 15 of 31

Foreseen Environmental Improvements/Initiatives for Next Year (List improvement
Programs)19


PLANT ID           Environmental protection           Planned Actions          
Expected Completion Date           Estimated Costs           Energy          
Resources/Consumption           Planned Actions           Expected Completion
Date           Estimated Costs           Health           Planned Actions      
    Expected Completion Date           Estimated Costs           Safety        
  Planned Actions           Expected Completion Date           Estimated Costs  
        Transport/Distribution           Planned Actions           Expected
Completion Date           Estimated Costs           Product Stewardship        
  Planned Actions           Expected Completion Date           Estimated Costs  
        Stakeholder Dialogue           Planned Actions           Expected
Completion Date           Estimated Costs           Other EHS Goals          
Planned Actions           Expected Completion Date           Estimated Costs    
     

_______________________________
19 Include attachments, as needed, detailing the nature of the programs

--------------------------------------------------------------------------------

SCHEDULE 3
Page 16 of 31

PS 3 - Pollution Prevention and Abatement


General Environment


SITE ID         TOTAL PRODUCTION         Current Year (tn)         Previous Year
(tn)         INPUTS         Electricity consumption (total) in GJ         own
generation         purchased         sold         Steam consumption (total)    
    own generation         purchased         sold         Total Energy
Consumption         Energy consumption per production unit in GJ/kg (Total
energy consumption divided by total production) Water Consumption in m3 or
equiv.         Municipal water consumption         Ground water consumption    
    Other water source consumption (river/sea/bought, etc)         Water
consumption per production unit in m3 /kg (Total water consumption divided by
total production) Total Fuel Consumption by total         production (units)    
    Type _____________         Type _____________         GREEN HOUSE GASES20
(mg/Nm3)         CO2         N2O         SF6         HFCs/PFCs         CH4      
  SOLID WASTE GENERATION REDUCTION in Kg

______________________________
20 From process plus energy consumed (power, electric, etc.)

--------------------------------------------------------------------------------

SCHEDULE 3
Page 17 of 31

Hazardous Wastes Generated         Hazardous wastes reused/recycled
(on/off-site)         Non-hazardous Wastes Generated         Non-hazardous
wastes reused/recycled (on/off-site)        


Ambient Air Quality Monitoring

Sponsors are required to collect representative samples of ambient air at an
agreed number of locations outside the property boundary fence, submit collected
samples for analysis and report the results to IFC.

    Site ID    Parameter Unit
s                          IFC Requirement Site ID                 Particulate
Matter21 µg/m 3 50 µg/m3 Particulate Matter22
µg/m 3






70 µg/m3
NOx23
µg/m 3






150µg/m3
SO224
µg/m 3






50µg/m3


_____________________________
21 Annual arithmetic mean
22 Max. 24-hr average
23 Max 24-hr average
24 Annual arithmetic mean

--------------------------------------------------------------------------------

SCHEDULE 3
Page 18 of 31

Liquid Effluent Discharges

Sponsors are required to collect representative samples of liquid effluent
discharges to surface waters at an agreed frequency, submit these samples for
laboratory analysis and report the results to IFC. Individual samples and
individual reports are required for each surface water discharge point (e.g.
sanitary waste, process effluent, and contaminated storm water).


Site ID Type of
Discharge25
Treatment Type Final Disposal for Liquid Effluents26
(e.g. river, municipal system, sea)                                            
                                           

__________________________________________
25 domestic, rinsing waters process, storm waters, etc
26 if discharged into a municipal system please confirm the level of treatment
provided

--------------------------------------------------------------------------------

SCHEDULE 3
Page 19 of 31

Liquid Effluent Monitoring


  Site ID  
Parameter






IFC
Requirement pH               6-9 Biochemical oxygen demand (BOD5) 50 mg/L
Chemical oxygen demand (COD) 250 mg/L Total suspended solids (TSS) 50 mg/L Oil
and grease               10 mg/L Chlorine                 Iron                
Total metals               10 mg/L Ammonia                 Phenols              
  Sulfides                 Coliforms               400 MPN/100 ml Ambient
temperature of receiving waters at edge of zone where mixing with effluent takes
place (if not defined, 100 meters from discharge point). 0C [ ] 30 C (maximum
increase is 30 C) Other                


--------------------------------------------------------------------------------

SCHEDULE 3
Page 20 of 31

Ambient Noise Monitoring

Sponsors are required to monitor ambient noise at an agreed number of
representative receptors immediately outside the property boundary and report
the results to IFC annually. Ambient noise monitoring must take place while the
facility is operating. Create sufficient sections in the table for each separate
receptor by copying and pasting the sections.

Ambient Noise Parameters
WBG/IFC
Requirements Country Requirements
Residential, institutional, educational receptors,
Daytime (07:00-22:00 hours)

Leq (hourly), 55
dB(A)

Residential, institutional, educational receptors,
Nighttime (22:00-07:00 hours)

Leq (hourly), 45
dB(A)

Industrial, commercial receptors
Daytime (07:00-22:00 hours)

Leq (hourly), 70
dB(A)

Industrial, commercial receptors, Nighttime
(22:00-07:00 hours)

Leq (hourly), 70
dB(A)





Site ID27 Residential/Institutional
Daytime Residential/Institutional
Nighttime Ind./Commercial
Daytime Ind./Commercial
Nighttime                                                                      

___________________________________
27 As needed indicate, the various locations where samplings have been taken

--------------------------------------------------------------------------------

SCHEDULE 3
Page 21 of 31

Corrective Actions

If any of the World Bank Group or Host Country guideline levels in any of the
above tables are exceeded please explain the cause and, if appropriate, describe
the planned corrective actions to prevent re-occurrence.

Site ID
Parameter
Exceeded Cause of Exceedance
Corrective Action and Completion Schedule
                                                       


Hazardous Materials

Sponsors are required to monitor and record the amounts, types and storage
methods of all hazardous materials used throughout the reporting period for the
company and any contractors. These reports are to be submitted to IFC annually.

Site ID
Type
Annual Amount Stored/Used Storage Method
Present Yr    Previous Yr                                                      
               


--------------------------------------------------------------------------------

SCHEDULE 3
Page 22 of 31

Solid Waste

Sponsors are required to monitor and record the amounts, types and final
disposal of all solid wastes generated throughout the reporting period for both
the company and any contractors. These reports are to be submitted to IFC
annually.

Site ID Type Annual Amount Generated Storage Method and/or Disposal Method29    
Present Yr Previous Yr Treatment28                                              
                                                                           

________________________________________
28 How collected waste is stored on site (e.g., drums, bins, etc.) and treatment
rendered (i.e., solidification, destruction, etc.)
29 Name and location of disposal facility used, if sold, name and type of
business purchaser, disposal method (landfill, reuse, incineration, etc.)

--------------------------------------------------------------------------------

SCHEDULE 3
Page 23 of 31

Industrial Safety Monitoring

Site ID _____________Repeat as needed to include all sites


Activities
Mandatory
Frequency
Date(s)
Performed
Observed Deficiencies30

Corrective Actions and
Schedule For
Implementation31 Emergency Response
Drills
Type32 ______________ Min: three
(3)/year






Inspection and
certification of fire
detection and
suppression electrical
and mechanical systems

Min:
one (1)/year












Portable fire extinguisher
inspection,
refilling/recharging
Min:
two (2) /year





Internal emergency
response drills
Min: one
(1)/year






Number of Units with Ozone Depleting Substances (ODS)33 __________________

Units replaced in reporting year ____________________

___________________________________
30 Attach supporting information as needed to fully describe observed
deficiencies.
31 Attach supporting information as needed to fully describe corrective actions
and implementation.
32 Fire, leak, etc.
33 CFCs, HCFs, halon

--------------------------------------------------------------------------------

SCHEDULE 3
Page 24 of 31

Provide list of additional safety prevention measured implemented





Sustainability Initiatives

Sponsors are encouraged to monitor and record sustainable initiatives
implemented throughout the reporting period for the company. These reports are
to be submitted to IFC annually.

Site ID Waste Minimization Pollution Prevention Energy Savings Others          
                                                                     


--------------------------------------------------------------------------------

SCHEDULE 3
Page 25 of 31

Sustainability/Efficiency Performance Indicators Monitoring


Please include performance indicators selected to assess operational performance
(i.e., amount of water/production unit, power usage/production unit, insurance
costs/employee training, etc.






--------------------------------------------------------------------------------

SCHEDULE 3
Page 26 of 31

PS 4 - Community, Health, Safety and Security


Emergency Response Drills

Repeat this section as many sites as drills were conducted

Site ID ________________________date ____________________

Emergency response drills ---- Parties involved:

  Community Y _______ N ________          Fire Dept Y _______ N ________
  Hospital Y _______ N ________           Others _______ _______


List recommendations/improvement actions


--------------------------------------------------------------------------------

SCHEDULE 3
Page 27 of 31

Private/Public Security Forces



Site ID Private
Training
Incidents with community
or employees34                                                         N Y N  Y
Y N                                                                            
                                   

____________________________
34 Provide details (incident, corrective actions, etc.)

--------------------------------------------------------------------------------

SCHEDULE 3
Page 28 of 31

Transportation


Site ID Road – Trucks, Cisterns, etc


Own

Contracted
No. of daily

trucks Distance Traveled


Area Traveled 35
                                                           

_______________________________________
35 Rural, urban, populated, etc

--------------------------------------------------------------------------------

SCHEDULE 3
Page 29 of 31

Occupational Health and Safety for both Company and Contractors

During this reporting period, have there been incidents which have (1) caused
environmental damage, (2) caused human health or life damage and/or (3)
attracted the attention of outside parties? The table below provides some
examples. Please describe any such incidents, attach photographs, newspaper
articles or any other relevant supporting information

Site ID ____________________________Date of Occurrence _______________________

Incident36 Yes No Fire     Chemical or oil spill     Pollution release to air  
  Pollution release to water     Pollution release to soil/groundwater    
Damage to, or destruction of natural habitats (e.g., drainage of wetlands, land
clearance, significant erosion)     Complaints from Government regulatory
authorities     Complaints from the local community     Fatalities or serious
injury     Legal action     Fines, penalties or increased permit charges    
Negative media, special interest group or NGO attention “Chance finds” of
cultural property on site (e.g., excavation/construction and relates to
archaeological remains, etc.) Transport related accident Other (please specify)

_____________________________________
36 For each incident, please provide date, description of event, actions taken
and actual or estimated cost of repair or clean up

--------------------------------------------------------------------------------

SCHEDULE 3
Page 30 of 31

PS 5 - Land Acquisition and Involuntary Resettlement

Please note that the company should abstain from engaging in any activities that
will directly or indirectly result in the resettlement of individuals or
business until the Company has submitted to IFC, and IFC has approved, a
specific Resettlement Action Plan to deal with such situation in compliance with
IFC’s PS 5




Site ID
           Area (m2 or Ha)
Prior land use 37



No. of affected
properties

No. of relocated
families
No. of affected
families whose
livelihood is land-
based No. of families that
received in-kind
compensation
No. of families that
received
replacement
property

Purchased


Easements or
right of way                                                                    
                                                         


EHS and Social Capital Investment Expenses in US$


           Total Site ID           Environmental Programs           Occupat.
Health Programs           Industrial Safety Programs           Social Programs  
        Total          

_________________________________
37 Residential, commercial, agricultural

--------------------------------------------------------------------------------

SCHEDULE 3
Page 31 of 31

Feedback

Please use this section of the report to give us feedback.

[  ]

[  ]

[  ]
Do you understand the environmental requirements of IFC, or do you need
additional assistance (e.g., training)?

How could we improve our support to you? Please provide suggestions.

If you contacted IFC during this reporting period for assistance, did you
receive a satisfactory response? If no, please detail the reasons
why and suggest ways to improve information exchange and interactions with IFC
professionals.


--------------------------------------------------------------------------------

SCHEDULE 4
Page 1 of 2

ENVIRONMENTAL AND SOCIAL ACTION PLAN

[exhibit10-1x80x1.jpg]


--------------------------------------------------------------------------------

SCHEDULE 4
Page 2 of 2

[exhibit10-1x81x1.jpg]


--------------------------------------------------------------------------------

SCHEDULE 5
Page 1 of 1

FORM OF ANNUAL REVENUE DISCLOSURE
(SPECIFY CURRENCY IF NOT US$)



Type of Payment
National
Government Local Government (insert further
columns when more than one
region/province/state are involved)

Total
Royalties






License Payments and Fees
(other than routine nominal
administrative fees).









Profits/income Tax



Other fiscal benefits to
government (specify)






Totals      


--------------------------------------------------------------------------------

SCHEDULE 6
Page 1 of 1

     SCHEDULE 6
PROHIBITED ACTIVITIES

 * Production or activities involving harmful or exploitative forms of forced
   labour/harmful child labor (where “forced labor” means all work or service,
   not voluntarily performed, that is extracted from an individual under threat
   of force or penalty and “harmful child labor” means the employment of
   children that is economically exploitive, or is likely to be hazardous to, or
   to interfere with, the child’s education, or to be harmful to the child’s
   health, or physical, mental, spiritual, moral, or social development).

 * Production or trade in any product or activity deemed illegal under host
   country laws or regulations or international conventions and agreements.

 * Production or trade in weapons and munitions (these activities are prohibited
   only if a portfolio company is substantially involved in such activities,
   i.e. the activity is not considered ancillary to such portfolio Company’s
   primary operations).

 * Production or trade in alcoholic beverages (excluding beer and wine).

 * Production or trade in tobacco.

 * Gambling, casinos and equivalent enterprises.

 * Trade in wildlife or wildlife products regulated under Convention on
   International Trade in Endangered Species of Wild Fauna and Flora.

 * Production or trade in radioactive materials (this does not apply to the
   purchase of medical equipment, quality control (measurement) equipment and
   any equipment where IFC considers the radioactive source to be trivial and/or
   adequately shielded).

 * Production or trade in or use of unbonded asbestos fibers (this does not
   apply to the purchase and use of bonded asbestos cement sheeting where the
   asbestos content is <20%).

 * Commercial logging operations or the purchase of logging equipment for use in
   primary tropical moist forest (prohibited by the Forestry policy).

 * Production or trade in products containing PCBs (PCBs: Polychlorinated
   biphenyls – a group of highly toxic chemicals. PCBs are likely to be found in
   oil-filled electrical transformers, capacitators and switchgear dating from
   1950-1985).

 * Production or trade in pharmaceuticals subject to international phase outs or
   bans.

 * Production or trade in pesticides/herbicides subject to international phase
   out.

 * Production or trade in ozone depleting substances subject to international
   phase out (Ozone Depleting Substances (ODSs): Chemical compounds which react
   with and deplete ozone, resulting in the widely publicized ‘ozone holes’. The
   Montreal Protocol lists ODSs and their target reduction and phase out dates.

 * Drift net fishing in the marine environment using nets in excess of 2.5 km in
   length.

--------------------------------------------------------------------------------

SCHEDULE 7
Page 1 of 1

SCHEDULE 7

DEVELOPMENT IMPACT TRACKING SHEET

Development Impact Tracking Sheet:  ARGENTEX MINING CORPORATION

Client Fiscal Year Annual Figure

Source of Data

 

 

 

ECONOMIC INDICATORS

# of direct employees of the company*

 

 

           of which male (#)

 

 

           of which female (#)

 

 

Total taxes and other payments to govt (US$M)

 

 

National purchase of goods and services (US$M)

 

 

           of which amount (US$M) procured from local communities

 

 

ENVIRONMENTAL & SOCIAL

Community development outlays (US$)

 

 

PRIVATE SECTOR DEVELOPMENT IMPACTS 

Corporate Governance: Improving Board Structure and Function (Y/N)

 

 

# of independent Board members

 

 

# of female Board members

 

 

% and # of women that are in top management positions

 

 

Linkages program (Yes/No)

 

 

# of female-owned businesses supported (as part of Linkages program)

 

 

* includes contractors that are working on-site on a practically permanent basis

 

 

* includes contractors that are working on-site on a practically permanent basis

--------------------------------------------------------------------------------

SCHEDULE 8
Page 1 of 1

SCHEDULE 8

U.S. ACCREDITED INVESTOR STATUS CERTIFICATE

Capitalized terms not specifically defined in this certificate have the meaning
ascribed to them in the Subscription Agreement to which this certificate is
attached.

This U.S. Accredited Investor Status Certificate is for use by each Subscriber
that has indicated an interest in purchasing Units of Argentex Mining
Corporation (the “Corporation”). The purpose of this U.S. Accredited Investor
Status Certificate is to assure the Corporation that each Subscriber will meet
the standards imposed by the 1933 Act and the appropriate exemptions of
applicable state securities laws. The Corporation will rely on the information
contained in this U.S. Accredited Investor Status Certificate for the purposes
of such determination. This U.S. Accredited Investor Status Questionnaire is not
an offer of the Units or any other securities of the Corporation in any state
other than those specifically authorized by the Corporation.

The undersigned Subscriber hereby represents, warrants and certifies to the
Corporation, the Agent and the U.S. Affiliate, as an integral part of the
attached Subscription Agreement, that the Subscriber satisfies, and at Closing
will satisfy, one or more of the categories of “Accredited Investors”, as
defined by Regulation D promulgated under the 1933 Act, as indicated below:
(Please initial in the space provide those categories, if any, of an “Accredited
Investor” which the Subscriber satisfies.)

__________ An organization described in Section 501(c)(3) of the United States
Internal Revenue Code, a corporation, a Massachusetts or similar business trust
or partnership, not formed for the specific purpose of acquiring the Units, with
total assets in excess of US$5,000,000.     __________ A “bank” as defined under
Section (3)(a)(2) of the 1933 Act or savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the 1933 Act acting in its
individual or fiduciary capacity; a broker dealer registered pursuant to Section
15 of the Securities Exchange Act of 1934 (United States); an insurance
Corporation as defined in Section 2(13) of the 1933 Act; an investment
Corporation registered under the Investment Corporation Act of 1940 (United
States) or a business development Corporation as defined in Section 2(a)(48) of
such Act; a Small Business Investment Corporation licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of
US$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (United States)
whose investment decisions are made by a plan fiduciary, as defined in Section
3(21) of such Act, which is either a bank, savings and loan association,
insurance Corporation or registered investment adviser, or if the employee
benefit plan has total assets in excess of US$5,000,000, or, if a self-directed
plan, whose investment decisions are made solely by persons that are accredited
investors.     __________ A private business development Corporation as defined
in Section 202(a)(22) of the Investment Advisers Act of 1940 (United States).  
  __________ A trust with total assets in excess of US$5,000,000, not formed for
the specific purpose of acquiring the Units, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.


--------------------------------------------------------------------------------

SCHEDULE 8
Page 2 of 2

Note that the prospective Subscriber claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Corporation with
a balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.

The Subscriber hereby certifies that the information contained in this U.S.
Accredited Investor Status Certificate is complete and accurate and the
Subscriber will notify the Corporation promptly of any change in any such
information. If this U.S. Accredited Investor Status Certificate is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Subscriber represents that it has the authority to
execute and deliver this U.S. Accredited Investor Status Certificate on behalf
of such entity.

IN WITNESS WHEREOF, the undersigned has executed this U.S. Accredited Investor
Status Certificate as of ______________________, 2010.

 

Print of Type Name of Entity           Signature of Authorized Signatory        
  Type of Entity  


--------------------------------------------------------------------------------

SCHEDULE 9
Page 1 of 1

FORM OF UNDERTAKING

•, 2010
Attention: Ken Hicks,
                   President

Argentex Mining Corporation
602-1112 West Pender Street,
Vancouver, British Columbia
V6E 2S1, Canada

Dear Mr. Hicks:

  Re: Argentex Mining Corporation (the “Company”)     Private Placement of
10,804,706 Units UNDERTAKING

     We refer to an equity and warrant subscription agreement dated •, 2010
between the Company and International Finance Corporation (“IFC”) pursuant to
which IFC agreed to subscribe for 10,804,706 Units of the Company, announced by
news release dated June 1, 2010.

     IFC hereby undertakes to not exercise the common stock purchase warrants
(the “Warrants”) forming part of the Units, in whole or in part, and the Company
undertakes that it shall not give effect to any such exercise of the Warrants,
if, after giving effect to such exercise, IFC, together with any person or
company acting jointly or in concert with IFC (the “Joint Actors”) would in the
aggregate beneficially own, or exercise control or direction over that number of
issued and outstanding voting securities of the Company which is twenty percent
(20%) or more of the total issued and outstanding voting securities of the
Company, immediately after giving effect to such exercise. This undertaking will
be of no force and effect and will terminate immediately after IFC sells any
voting securities and/or if the Company issues any additional voting securities
of the Company which results in IFC and its Joint Actors in the aggregate
beneficially owning, or exercising control or direction over that number of
issued and outstanding voting securities of the Company which represents less
than twenty percent (20%) of the total issued and outstanding voting securities
of the Company at that time (calculated on the basis that any outstanding
Warrants held by IFC had been exercised by IFC in full).

  Yours truly,       International Finance Corporation       per:      
Signature of Authorized Signatory           Name (please print)


--------------------------------------------------------------------------------

SCHEDULE 9
Page 2 of 2

For the purposes of enabling IFC to monitor compliance with the above
undertaking, if requested to do so by IFC, the Company will provide IFC with
written confirmation of the number of issued and outstanding voting securities
of the Company as of a date specified by IFC. The Company hereby undertakes to
provide IFC with the written confirmation as soon as reasonably possible, but no
later than two (2) business days after receiving IFC’s request.

  Argentex Mining Corporation       per:           Signature of Authorized
Signatory   •   Name (please print)


--------------------------------------------------------------------------------